Exhibit 10.1

Execution Version

FIRST AMENDMENT

First Amendment, dated as of June 29, 2018 (this “Amendment”), to the Credit
Agreement dated as of April 18, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement” and, as amended by this
Amendment, the “Amended Credit Agreement”), among HENRY SCHEIN, INC. (the
“Parent Borrower”), the several lenders from time to time party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents party thereto.
JPMORGAN CHASE BANK, N.A. is acting as sole lead arranger and sole lead
bookrunner in connection with this Amendment.

W I T N E S S E T H:

WHEREAS, the Parent Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement, and the Parent Borrower has requested that the
Credit Agreement be amended as set forth herein to, among other things,
(i) permit the Parent Borrower to consummate certain transactions in connection
with the Spin Off (as defined in the Amended Credit Agreement) and (ii) permit
the Parent Borrower to designate certain of its subsidiaries as subsidiary
borrowers under the Credit Agreement from time to time; and

WHEREAS, the Lenders party hereto are willing to effect the amendment set forth
herein on the terms and subject to the conditions of this Amendment;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Amendments Relating to the Spin Off. Effective as of the First
Amendment Effective Date, the Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in alphabetical order:

“Animal Health Business”: the “Spinco Business”, as defined in the Spinco Merger
Agreement.

“Spin Off”: the dividend of the Equity Interests of Spinco to Spinco’s
shareholders in one or more transactions pursuant to that certain Contribution
and Distribution Agreement, dated as of April 20, 2018 (the “Spinco Contribution
and Distribution Agreement”), by and among the Parent Borrower, Spinco, Direct
Vet Marketing, Inc. (“DVM”) and Shareholder Representative Services LLC, solely
in its capacity as the representative of DVM’s stockholders.

“Spin Off Termination”: the termination or abandonment of that certain Agreement
and Plan of Merger, dated as of April 20, 2018 (the “Spinco Merger Agreement”),
by and among the Parent Borrower, Spinco, HS Merger Sub, Inc., DVM and
Shareholder Representative Services LLC, solely in its capacity as the
representative of DVM’s stockholders, pursuant to Section 8.1 thereof prior to
the consummation of the Spin Off.



--------------------------------------------------------------------------------

“Spinco”: HS Spinco, Inc., a Delaware corporation and a direct, wholly owned
Subsidiary of the Parent Borrower.

(b) The definition of “Consolidated Total Debt” is hereby amended by replacing
the last sentence of such definition with the following: “For the avoidance of
doubt, Indebtedness permitted pursuant to clause 8.3(b)(ix) or 8.3(b)(x) shall
not be included in Consolidated Total Debt.”

(c) Section 8.2 of the Credit Agreement is hereby amended by (i) deleting “or”
at the end of clause (n) thereof, (ii) replacing “.” at the end of clause
(o) thereof with “; or” and (iii) adding the following new clause (p):

“(p) Liens securing Indebtedness permitted by clause 8.3(b)(x); provided that
such Liens shall extend solely to the property, assets and revenues of Spinco
and its Subsidiaries.”

(d) Section 8.3(b) of the Credit Agreement is hereby amended by (i) deleting
“and” immediately preceding clause (ix) thereof and (ii) adding the following
text immediately after clause (ix) thereof:

“, and (x) any Indebtedness incurred by Spinco or its Subsidiaries, provided
that (A) such Indebtedness is incurred in contemplation of the consummation of
the Spin Off (whether substantially simultaneous with, or in the reasonable
judgment of the Parent Borrower, within a reasonable time period prior to the
Spin Off) or following the Spin Off and the proceeds of which are used for the
purpose of making dividends to the Parent Borrower, (B) such Indebtedness is not
guaranteed, directly or indirectly, by the Parent Borrower or any of its
Subsidiaries (other than Spinco and its Subsidiaries), (C) such Indebtedness
shall be repaid promptly in the event that a Spin Off Termination occurs and
(D) no Default or Event of Default shall have occurred and be continuing”

(e) Section 8.4 of the Credit Agreement is hereby amended by (i) deleting “and”
at the end of clause (e) thereof, (ii) replacing “.” at the end of clause
(f) thereof with “; and”, and (iii) adding the following new clauses (g), (h)
and (i):

“(g) the Parent Borrower or any Subsidiary may contribute, distribute or
otherwise transfer (in one or more transactions) all or any portion of the
Animal Health Business to Spinco or to its Subsidiaries;

(h) the Parent Borrower or any Subsidiary may effectuate the Spin Off; and

(i) Spinco may pay one or more dividends to the Parent Borrower in connection
with the Spin Off.”

(f) Section 8.5 of the Credit Agreement is hereby amended by (i) deleting “and”
at the end of clause (f) thereof, (ii) replacing “.” at the end of clause
(g) thereof with “; and” and (iii) adding the following new clause (h):

“(h) the Dispositions of the Parent Borrower or any Subsidiary to effectuate the
Spin Off.”

 

- 2 -



--------------------------------------------------------------------------------

(g) Section 8.7 of the Credit Agreement is hereby amended by (i) replacing “or”
at the end of clause (c) thereof with “,” and (ii) adding the following text at
the end of such Section:

“or (e) transactions or entry into agreements between the Parent Borrower and/or
its Subsidiaries and Spinco and/or its Subsidiaries in contemplation of or to
effectuate the Spin Off.”

(h) Article 8 of the Credit Agreement is hereby amended by adding the following
new Section 8.10 at the end thereof:

“8.10 Covenants Relating to the Spin Off.

(a) The Parent Borrower shall: (i) promptly notify the Administrative Agent of
the public filing of all material transaction documents (including any filings
on Form S-1, Form S-11, Form 10 or Form 11 (or any such equivalent form))
relating to the Spin Off and (ii) upon consummation of the Spin Off, an
officer’s certificate certifying as to (A) the accuracy of the representations
and warranties set forth in Section 5 (provided that with respect to the
representations and warranties contained in Section 5.6, such representations
and warranties shall be qualified by the disclosures in the Parent Borrower’s
public filings with the Securities and Exchange Commission) and (B) the absence
of any Default or Event of Default.

(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
(other than Subsidiaries of Spinco) to, contribute to Spinco or any of its
Subsidiaries any assets (including cash) other than as contemplated by the
Spinco Contribution and Distribution Agreement.”

SECTION 3. Other Amendments. Subject to the conditions set forth in Section 5(b)
hereto:

(a) Schedule IB hereto (Swingline Commitments) is hereby incorporated into the
Amended Credit Agreement as Schedule IB thereto;

(b) the Credit Agreement is hereby amended in accordance with Exhibit A hereto
by deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and by inserting the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text), in each case in the place where such text appears
therein;

(c) Exhibit I to the Credit Agreement (Form of Guarantee) is hereby amended in
accordance with Exhibit B hereto by deleting the stricken text (indicated
textually in the same manner as the following example: stricken text) and by
inserting the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text), in each case in the place where
such text appears therein;

(d) the Form of Swingline Note, attached as Exhibit C hereto, is hereby
incorporated into the Amended and Credit Agreement as Exhibit F thereto; and

(e) the Form of Subsidiary Borrower Designation, attached as Exhibit D-1 hereto,
is hereby incorporated into the Amended Credit Agreement as Exhibit K-1 thereto,
and the Form of Subsidiary Borrower Request, attached as Exhibit D-2 hereto, is
hereby incorporated into the Amended Credit Agreement as Exhibit K-2 thereto.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. On and as of the date hereof, the
Parent Borrower hereby confirms and reaffirms that, after giving effect to this
Amendment, (i) the representations and warranties contained in Section 5 of the
Credit Agreement and in the other Loan Documents shall be true correct in all
material respects on and as of the date hereof as if made on and as of such date
(or, if any such representation and warranty is expressly stated to have been
made as of a specific date, as of such specific date), except that with respect
to the representations and warranties contained in Section 5.6 of the Credit
Agreement, such representations and warranties shall be qualified by the
disclosures in the Parent Borrower’s public filings with the Securities and
Exchange Commission; and (ii) no Default or Event of Default shall have occurred
and be continuing on and as of the date hereof or immediately after giving
effect to this Amendment.

SECTION 5. Conditions to Effectiveness.

(a) The amendments set forth in Section 2 of this Amendment shall become
effective on the date on which the following conditions precedent have been
satisfied or waived (the date on which such conditions shall have been so
satisfied or waived, the “First Amendment Effective Date”):

(i) The Administrative Agent (or its counsel) shall have received from the
Parent Borrower, the Administrative Agent and the Majority Lenders a counterpart
of this Amendment executed and delivered on behalf of such party.

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Parent Borrower certifying that the conditions
specified in clauses (a)(iii) and (a)(iv) of this Section 5 have been satisfied
as of the First Amendment Effective Date.

(iii) The representations and warranties contained in Section 5 of the Credit
Agreement and in the other Loan Documents shall be true correct in all material
respects on and as of the First Amendment Effective Date as if made on and as of
such date (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date), except that
with respect to the representations and warranties contained in Section 5.6 of
the Credit Agreement, such representations and warranties shall be qualified by
the disclosures in the Parent Borrower’s public filings with the Securities and
Exchange Commission.

(iv) No Default or Event of Default shall have occurred and be continuing on and
as of the First Amendment Effective Date or immediately after giving effect to
this Amendment.

(v) The Administrative Agent shall have received all fees required to be paid on
or prior to the First Amendment Effective Date and all out-of-pocket expenses
required to be reimbursed or paid by the Parent Borrower hereunder or under the
Credit Agreement for which invoices have been presented to Borrower.

(vi) (i) The Administrative Agent shall have received all documentation and
other information with respect to the Parent Borrower and the Guarantors as
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
(ii) to the extent the Parent Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation (as defined in the Amended Credit
Agreement), any Lender that has requested

 

- 4 -



--------------------------------------------------------------------------------

a Beneficial Ownership Certification (as defined in the Amended Credit
Agreement) in a written notice to the Parent Borrower, at least 10 days prior to
the date hereof, shall have received, at least five days prior to the date
hereof, such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Amendment,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

(vii) Any Lender that has requested a Swingline Note shall have received such
Note, executed by the Parent Borrower, in favor of such Lender in a principal
amount equal to such Lender’s Swingline Commitment (as defined in the Amended
Credit Agreement).

(b) The amendments set forth in Section 3 of this Amendment shall become
effective on and subject to the occurrence of the First Amendment Effective Date
upon the receipt by the Administrative Agent of a counterpart of this Amendment
executed and delivered on behalf of each of the Lenders.

SECTION 6. Continuing Effect; No Other Amendments or Consents.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendments set forth herein, on and
after the First Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Amended
Credit Agreement.

(b) The Parent Borrower agrees with respect to each Loan Document to which it is
a party that all of its obligations and liabilities under such Loan Document
shall remain in full force and effect on a continuous basis in accordance with
the terms and conditions of such Loan Document after giving effect to this
Amendment.

(c) The Parent Borrower and the other parties hereto acknowledge and agree that
this Amendment shall constitute a Loan Document.

SECTION 7. Expenses. The Parent Borrower agrees to pay or reimburse the
Administrative Agent and its affiliates for all their reasonable and invoiced
out of pocket costs and expenses incurred in connection with the development,
preparation and execution of this Amendment and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable and documented fees and disbursements of Simpson Thacher & Bartlett
LLP, counsel to the Administrative Agent.

SECTION 8. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

HENRY SCHEIN, INC., as Parent Borrower By:  

/s/ Michael Amodio

  Name: Michael Amodio   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Anthony Galea

  Name: Anthony Galea   Title: Executive Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Anthony Galea

  Name: Anthony Galea   Title: Executive Director



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender By:  

/s/ Robert Grillo

  Name: Robert Grillo   Title: Director



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:  

/s/ Martha Novak

  Name: Martha Novak   Title: Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

/s/ John M. DiMarsico

  Name: John M. DiMarsico   Title: Director



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ Robert Levins

  Name: Robert Levins   Title: Senior Portfolio Manager



--------------------------------------------------------------------------------

ING BANK N.V. DUBLIN BRANCH,

as a Lender

By:  

/s/ Cormac Langford

  Name: Cormac Langford   Title: Director By:  

/s/ Sean Hassett

  Name: Sean Hassett   Title: Director



--------------------------------------------------------------------------------

MUFG Bank, Ltd., formerly known as The Bank of

Tokyo-Mitsubishi UFJ, Ltd,

as a Lender

By:  

/s/ Kevin Wood

  Name: Kevin Wood   Title: Director



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

/s/ Michele Dragonetti

  Name: Michele Dragonetti   Title: Senior Vice President



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch, as a Lender By:  

/s/ Kimberly Sousa

  Name: Kimberly Sousa   Title: Managing Director By:  

/s/ Tommaso Maiocchi

  Name: Tommaso Maiocchi   Title: Associate Director



--------------------------------------------------------------------------------

US Bank, National Association, as a Lender By:  

/s/ Michael West

  Name: Michael West   Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE IB

SWINGLINE COMMITMENTS

 

Lender

   Swingline Commitment  

JPMorgan Chase Bank, N.A.

   $ 75,000,000.00  



--------------------------------------------------------------------------------

Exhibit A to

First Amendment

AMENDED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Execution VersionCONFORMED VERSION

EXHIBIT A TO FIRST AMENDMENT

 

 

 

$750,000,000

CREDIT AGREEMENT1

among

HENRY SCHEIN, INC.,

as Parent Borrower,

The Other Subsidiary Borrowers from Time to Time Parties Hereto,

The Several Lenders Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent,

Dated as of April 18, 2017

 

 

 

JPMORGAN CHASE BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

1  Conformed version reflecting the First Amendment, dated as of June 29, 2018.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

    1.2

 

Other Definitional Provisions

     2625  

    1.3

 

Rounding

     2726  

    1.4

 

References to Agreements and Laws

     2726  

1.5

 

Interest Rates.

     26  

Section 2.

 

AMOUNT AND TERMS OF COMMITMENTS

     2726  

    2.1

 

Revolving Credit Commitments

     2726  

    2.2

 

Procedure for Revolving Credit Borrowing

     2827  

    2.3

 

[Reserved]Swingline Commitment

     2928  

    2.4

 

[Reserved]Procedure for Swingline Borrowing; Refunding of Swingline Loans

     2928  

    2.5

 

Fees

     2930  

    2.6

 

Termination or Reduction of Commitments

     3031  

    2.7

 

Increase in Commitments

     3031  

    2.8

 

Repayment of Revolving Credit Loans

     3132  

2.9

 

Subsidiary Borrowers; Designation of Foreign Subsidiary Borrowers

     33  

Section 3.

 

CERTAIN PROVISIONS APPLICABLE TO THE LOANS

     3235  

    3.1

 

Optional and Mandatory Prepayments

     3235  

    3.2

 

Conversion and Continuation Options

     3335  

    3.3

 

Maximum Number of Tranches

     3336  

    3.4

 

Interest Rates and Payment Dates

     3336  

    3.5

 

Computation of Interest and Fees

     3437  

    3.6

 

Inability to DetermineAlternative Rate of Interest Rate

     3437  

    3.7

 

Pro Rata Treatment and Payments

     3538  

    3.8

 

Illegality

     3740  

    3.9

 

Requirements of Law

     3740  

    3.10

 

Taxes

     3941  

 

i



--------------------------------------------------------------------------------

    3.11

 

Break Funding Payments

     4345  

    3.12

 

Change of Lending Office

     4346  

    3.13

 

Replacement of Lenders

     4446  

    3.14

 

Defaulting Lenders

     4446  

    3.15

 

Evidence of Debt

     4648  

Section 4.

 

LETTERS OF CREDIT

     4749  

    4.1

 

L/C Commitment

     4749  

    4.2

 

Procedure for Issuance of Letter of Credit

     4749  

    4.3

 

Fees and Other Charges

     4749  

    4.4

 

L/C Participations

     4850  

    4.5

 

Reimbursement Obligation of the Borrowers

     4951  

    4.6

 

Obligations Absolute

     5051  

    4.7

 

Letter of Credit Payments

     5052  

    4.8

 

Cash Collateralization

     5052  

    4.9

 

Letter of Credit Rules

     5153  

Section 5.

 

REPRESENTATIONS AND WARRANTIES

     5153  

    5.1

 

Financial Condition

     5153  

    5.2

 

No Material Adverse Change

     5253  

    5.3

 

Organization; Powers

     5254  

    5.4

 

Authorization; Enforceability

     5254  

    5.5

 

Governmental Approvals; No Conflicts

     5354  

    5.6

 

No Material Litigation

     5355  

    5.7

 

Compliance with Laws and Agreements

     5355  

    5.8

 

Taxes

     5355  

    5.9

 

Purpose of Loans

     5455  

    5.10

 

Environmental Matters

     5455  

    5.11

 

Disclosure

     5456  

    5.12

 

Ownership of Property: Liens

     5556  

    5.13

 

ERISA

     5556  

    5.14

 

[Reserved]

     5556  

 

ii



--------------------------------------------------------------------------------

    5.15

 

Investment and Holding Company Status

     5556  

    5.16

 

Guarantors

     5557  

    5.17

 

Anti-Corruption Laws and Sanctions

     5557  

    5.18

 

EEA Financial Institutions

     5657  

5.19

 

Representations as to Foreign Obligors

     57  

5.20

 

Margin Regulations

     58  

Section 6.

 

CONDITIONS PRECEDENT

     5658  

    6.1

 

Conditions to Initial Loans and Letters of Credit

     5658  

    6.2

 

Conditions to Each Loan and Letter of Credit

     5860  

Section 7.

 

AFFIRMATIVE COVENANTS

     5860  

    7.1

 

Financial Statements

     5860  

    7.2

 

Certificates; Other Information

     5961  

    7.3

 

Conduct of Business and Maintenance of Existence

     6062  

    7.4

 

Payment of Obligations

     6062  

    7.5

 

Maintenance of Properties

     6062  

    7.6

 

Maintenance of Insurance

     6162  

    7.7

 

Books and Records

     6163  

    7.8

 

Inspection Rights

     6163  

    7.9

 

Compliance with Laws

     6163  

    7.10

 

Use of Proceeds

     6163  

    7.11

 

Notices

     6263  

    7.12

 

Guarantors

     6264  

Section 8.

 

NEGATIVE COVENANTS

     6364  

    8.1

 

Financial Covenant

     6364  

    8.2

 

Limitation on Liens

     6365  

    8.3

 

Limitation on Indebtedness

     6566  

    8.4

 

Fundamental Changes

     6667  

    8.5

 

Dispositions

     6768  

    8.6

 

ERISA

     6769  

    8.7

 

Transactions with Affiliates

     6869  

    8.8

 

Restrictive Agreements

     6869  

 

iii



--------------------------------------------------------------------------------

    8.9

 

Use of Proceeds

     6970  

    8.10

 

Covenants Relating to the Spin Off

     6970  

Section 9.

 

EVENTS OF DEFAULT

     6970  

Section 10.

 

THE ADMINISTRATIVE AGENT

     7273  

    10.1

 

Appointment

     7273  

    10.2

 

Delegation of Duties

     7273  

    10.3

 

Exculpatory Provisions

     7273  

    10.4

 

Reliance by Administrative Agent

     73  

    10.5

 

Notice of Default

     7374  

    10.6

 

Non-Reliance on Administrative Agent and Other Lenders

     7475  

    10.7

 

Indemnification

     7475  

    10.8

 

Administrative Agent in Its Individual Capacity

     7576  

    10.9

 

Successor Administrative Agent

     7576  

    10.10

 

The Joint Lead Arrangers and the Syndication Agent

     7576  

Section 11.

 

MISCELLANEOUS

     76  

    11.1

 

Amendments and Waivers

     76  

    11.2

 

Notices

     77  

    11.3

 

No Waiver; Cumulative Remedies

     78  

    11.4

 

Survival of Representations and Warranties

     79  

    11.5

 

Payment of Expenses and Taxes

     7879  

    11.6

 

Successors and Assigns; Participations and Assignments

     7980  

    11.7

 

Adjustments; Set-off

     83  

    11.8

 

Counterparts

     84  

    11.9

 

Severability

     84  

    11.10

 

Integration

     84  

    11.11

 

GOVERNING LAW

     8584  

    11.12

 

Submission To Jurisdiction; Waivers

     8584  

    11.13

 

Acknowledgements

     85  

    11.14

 

Confidentiality

     8685  

    11.15

 

USA Patriot Act

     8786  

 

iv



--------------------------------------------------------------------------------

    11.16

 

Judgment

     8786  

    11.17

 

WAIVERS OF JURY TRIAL

     87  

    11.18

 

No Fiduciary Duty

     87  

    11.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     87  

11.20

 

Parent Borrower Guarantee

     88  

 

v



--------------------------------------------------------------------------------

SCHEDULES    Schedule I    Names and Revolving Credit Commitments of Lenders
Schedule IB    Swingline Commitments Schedule II    Existing Letters of Credit
Schedule 5.10    Disclosed Matters Schedule 8.2    Liens Schedule 8.3   
Subsidiary Indebtedness Schedule 8.8    Restrictive Agreements EXHIBITS   
Exhibit A    Form of Revolving Credit Loan Borrowing Notice Exhibit B   
[Reserved] Form of Swingline Loan Borrowing Notice Exhibit C    Form of
Assumption Agreement Exhibit D    [Reserved] Exhibit E    Form of Revolving
Credit Note Exhibit F    [Reserved] Form of Swingline Note Exhibit G    Form of
Compliance Certificate Exhibit H    Form of Assignment and Acceptance Exhibit I
   Form of Guarantee Exhibit J    Form of U.S. Tax Compliance Certificate
Exhibit K-1    Form of Subsidiary Borrower Designation Exhibit K-2    Form of
Subsidiary Borrower Request

 

 

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 18, 2017, among (i) Henry Schein, Inc., a
Delaware corporation (the “Parent Borrower”), (ii) the several Lenders party
hereto (the “Lenders”), (iii) JPMorgan Chase Bank, N.A., as administrative agent
and (iv) U.S. Bank National Association, as syndication agent (in such capacity,
the “Syndication Agent”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO
Rate for a LIBOR Loan with a one-month Interest Period commencing on such day
plus 1.0%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the LIBO Screen Rate at approximately 11:00 a.m.
London time on such day. For purposes hereof: “Prime Rate” shall mean the rate
of interest per annum publicly announced from time to time by JPMCB as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMCB in connection
with extensions of credit to debtors). Any change in the ABR due to a change in
the Prime Rate, the NYFRB Rate or such Adjusted LIBO Rate shall be effective as
of the opening of business on the effective day of such change in the Prime
Rate, the NYFRB Rate or such Adjusted LIBO Rate, respectively.

“ABR Loans”: Revolving Credit Loans bearing interest at a rate per annum
determined by reference to the ABR.

“Act”: as defined in subsection 11.15.

“Adjusted LIBO Rate”: with respect to any LIBOR Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

“Administrative Agent”: JPMCB and any of its Affiliates, as the Administrative
Agent for the Lenders under this Agreement and the other Loan Documents.

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 25% or more
of the securities having ordinary voting power for the election of directors of
(or persons performing similar functions for) such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Joint Lead
Arrangers and the Syndication Agent.

 

1



--------------------------------------------------------------------------------

“Aggregate Available Multicurrency Commitments”: as at any time of
determination, an amount in Dollars equal to the sum of the Available
Multicurrency Commitments of all Lenders at such time.

“Aggregate Available Revolving Credit Commitments”: as at any time of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders at such time.

“Aggregate Multicurrency Commitments”: the obligations of the Lenders to make
Multicurrency Loans hereunder in an aggregate principal amount at any one time
outstanding not to exceed $500,000,000.

“Aggregate Multicurrency Outstandings”: as at any time of determination with
respect to any Lender, the Dollar Equivalent of the principal amount of such
Lender’s outstanding Multicurrency Loans at such time.

“Aggregate Revolving Credit Commitments”: as at any time of determination, the
aggregate amount of the Revolving Credit Commitments of all of the Lenders at
such time. The amount of the Aggregate Revolving Credit Commitments hereunder on
the Closing Date is $750,000,000.

“Aggregate Revolving Credit Outstandings”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans (in
the case of outstanding Multicurrency Loans, Aggregate Multicurrency
Outstandings) on such date plus (b) such Lender’s Revolving Credit Commitment
Percentage of the L/C Obligations, without duplication, (i) Swingline Exposure
and (ii) L/C Exposure.

“Aggregate Swingline Outstandings”: as at any time of determination, the
aggregate unpaid principal amount of Swingline Loans at such time.

“Agreement”: this Credit Agreement, as amended by the First Amendment and as
further amended, supplemented or otherwise modified from time to time.

“Alternative Rate Swingline Loan”: any Swingline Loan bearing interest
determined by reference to the Alternative Swingline Rate.

“Alternative Swingline Rate”: a rate per annum (other than the ABR or the
Swingline LIBO Rate) agreed by the Swingline Lenders and the Parent Borrower
prior to the submission of a request for the borrowing of a Swingline Loan
pursuant to Section 2.4(a) as the rate by reference to which interest on such
Swingline Loan will be determined.

“Animal Health Business”: the “Spinco Business”, as defined in the Spinco Merger
Agreement.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption.

“ Applicable Margin”: with respect to each day for LIBOR Loans and Swingline
LIBOR Loans, and with respect to each ABR Loan, a rate per annum equal to
(a) until delivery of financial statements for the second full fiscal quarter
commencing on or after the Closing Date pursuant to subsection 7.1, 0.795% with
respect to LIBOR Loans and Swingline LIBOR Loans and 0% with respect to ABR
Loans, and (b) at any time thereafter, the applicable rate per annum based on
the Consolidated Leverage Ratio for such day, as set forth under the relevant
column heading below:

 

2



--------------------------------------------------------------------------------

Tier

  

Consolidated Leverage Ratio

   Applicable Margin
for LIBOR Loans and
Swingline LIBOR
Loans (bps)    Applicable Margin
for ABR Loans (bps)  

I

   >2.75:1.00    107.5      7.5  

II

   £2.75:1.00 but    100.0      0      >2.25:1.00      

III

   £2.25:1.00 but    90.0      0      >1.75:1.00      

IV

   £1.75:1.00 but    79.5      0      >0.75:1.00      

V

   £0.75:1.00    69.0      0  

The Applicable Margin for the purpose of paragraph (b) above will be set on the
day which is five Business Days following the receipt by the Administrative
Agent of the financial statements referenced in subsection 7.1(a) or subsection
7.1(b), as the case may be, and shall apply to all ABR Loans LIBOR Loans and
Swingline LIBOR Loans (i.e., existing, new or additional Loans, or Loans which
are continuations or conversions) then outstanding (i.e., subject to the below
provisions, outstanding ABR Loans, LIBOR Loans and Swingline LIBOR Loans shall
bear interest at the new Applicable Margin from and after the date any such
margin is reset in accordance with the provisions hereof; prior to such time,
such ABR Loans and, LIBOR Loans and Swingline LIBOR Loans shall accrue interest
based on the Applicable Margin relating to the period immediately prior to the
time such margin is reset in accordance with the provisions hereof) or to be
made on or after such date until, but not including, the next date on which the
Applicable Margin is reset in accordance with the provisions hereof; provided,
however, that notwithstanding the foregoing, if any financial statements are not
received by the Administrative Agent within the time period relating to such
financial statements as provided in subsection 7.1(a) or subsection 7.1(b) as
the case may be, the Applicable Margin on all ABR Loans, LIBOR Loans and
Swingline LIBOR Loans then outstanding or to be made on or after the date the
Applicable Margin should have been reset in accordance with the foregoing
provisions (i.e., assuming timely delivery of the requisite financial
statements), until the day which is five Business Days following the receipt by
the Administrative Agent of such financial statements, will be 1.075% for LIBOR
Loans and Swingline LIBOR Loans and 0.075% for ABR Loans; and further provided,
however, that the Lenders shall not in any way be deemed to have waived any
Event of Default or any remedies hereunder (including, without limitation,
remedies provided in Section 9) in connection with the provisions of the
foregoing proviso.

“Applicable Payment Office”: the office specified from time to time by the
Administrative Agent as its Applicable Payment Office by notice to the Parent
Borrower and the relevant Lenders (it being understood that such Applicable
Payment Office shall mean (i) with respect to Loans denominated in Dollars, the
office of the Administrative Agent specified in subsection 11.2 or such other
office as may be specified from time to time by the Administrative Agent to the
Parent Borrower and each Lender and (ii) with respect to Loans denominated in an
Available Foreign Currency, the office, branch, affiliate or correspondent bank
of the Administrative Agent for such currency as specified from time to time by
the Administrative Agent to the Parent Borrower and each Lender, until otherwise
notified by the Administrative Agent).

“Application”: an application, in such form as each Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: as defined in subsection 11.6(b).

“Assignee”: as defined in subsection 11.6(b)(i).

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance”: as defined in subsection 11.6(b)(ii)(A).

“Assuming Lenders”: as defined in subsection 2.7(a).

“Assumption Agreement”: as defined in subsection 2.7(b)(ii).

“Attorney Costs”: all reasonable fees and disbursements of any law firm or other
external counsel.

“AUD Screen Rate”: with respect to any Interest Period for any Loans in
Australian Dollars, the average bid reference rate as administered by the
Australian Financial Markets Association (or any other Person that takes over
the administration of that rate) for AUD bills of exchange with a tenor equal in
length to such Interest Period, as displayed on page BBSY of the Reuters screen
or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Australian Dollars”: the lawful currency of Australia.

“Available Foreign Currencies”: Euro, Japanese Yen, Australian Dollars, Canadian
Dollars, Pounds Sterling, Swiss Francs, Hong Kong Dollars, Singapore Dollars and
any other available and freely-convertible non-Dollar currency in which dealings
in deposits are carried out in the London interbank market which are selected by
the Parent Borrower and approved by the Administrative Agent and each of the
Lenders.

“Available Multicurrency Commitment”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of
(a) the amount of such Lender’s Multicurrency Commitment in effect at such time
over (b) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of
such Lender at such time.

“Available Revolving Credit Commitment”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of
(a) the amount of such Lender’s Revolving Credit Commitment in effect at such
time over (b) the Aggregate Revolving Credit Outstandings of such Lender at such
time.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that, for the avoidance of doubt, a Bankruptcy Event shall not result solely by
virtue of (a) any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
or (b) in the case of a solvent Person, the

 

4



--------------------------------------------------------------------------------

precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if the
applicable law of such jurisdiction requires that such appointment not be
publicly disclosed, provided, further that, in any such case, such ownership
interest or action, as applicable, does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower”: as defined in the preamble heretoshall mean, as applicable, the
Parent Borrower or the relevant Subsidiary Borrower (collectively, the
“Borrowers”).

“Borrowing”: any extension of credit under this Agreement.

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2
or Section 4 as a date on which thea Borrower requests the Lenders to extend
credit, make Loans or issue Letters of Credit hereunder.

“British Pounds Sterling” and “Pounds Sterling”: the lawful currency of the
United Kingdom of Great Britain and Northern Ireland.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (a) if such day relates to any Multicurrency Loan denominated in
a currency other than Euro, such term shall also mean any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the applicable foreign currency or foreign exchange interbank market but
shall exclude any day on which banks are not open for general business in the
principal financial center of the country of that currency, (b) if such day
relates to any Multicurrency Loan denominated in Euro, such term shall also mean
a Target Operating Day that is also a London Business Day, and (c) if such day
relates to any LIBOR Loan in Dollars, such term shall mean a day other than a
Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to close which is also a London Business Day.

“Calculation Date”: the last Business Day of each calendar month and such other
date as may be reasonably determined by the Administrative Agent.

“Canadian Dollars”: the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP (without giving
effect to any subsequent changes in GAAP arising out of a change described in
the Proposed Accounting Standards Update to Leases (Topic 840) dated August 17,
2010, or a substantially similar pronouncement, in each case, if such change
would require treating any lease (or similar arrangement conveying the right to
use) as a capital lease where such lease (or similar arrangement) would not have
been required to be so treated under GAAP as in effect on the date hereof).

 

5



--------------------------------------------------------------------------------

“CDOR Screen Rate”: with respect to any Interest Period for any Loans in
Canadian Dollars, the average rate for bankers acceptances as administered by
the Investment Industry Regulatory Organization of Canada (or any other Person
that takes over the administration of that rate) with a tenor equal in length to
such Interest Period, as displayed on CDOR page of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen or service that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected from time to time by the Administrative Agent in its
reasonable discretion.

“ Change in Control”: any Person or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended) (A) shall have
acquired beneficial ownership of 50% or more of any outstanding class of equity
interests having ordinary voting power in the election of the directors of the
Parent Borrower (other than the aggregate beneficial ownership of the Persons
who are officers or directors of the Parent Borrower on the Closing Date) or
(B) shall obtain (i) the power (whether or not exercised) to elect a majority of
the Parent Borrower’s directors or (ii) the board of directors of the Parent
Borrower shall not consist of a majority of Continuing Directors.

“CLO”: as defined in subsection 11.6(b).

“Closing Date”: the date on which the conditions precedent set forth in
subsection 6.1 shall be satisfied (or waived in accordance with subsection
11.1).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Fee Rate”: for each day during each calculation period, a rate per
annum equal to (a) until delivery of financial statements for the second full
fiscal quarter commencing on or after the Closing Date pursuant to subsection
7.1, 0.08%, and (b) at any time thereafter, the rate per annum based on the
Consolidated Leverage Ratio for such day, as set forth below:

 

Tier

  

Consolidated Leverage Ratio

   Commitment Fee
Rate
(bps)  

I

   >2.75:1.00      17.5  

II

   £2.75:1.00 but      12.5      >2.25:1.00   

III

   £2.25:1.00 but      10.0      >1.75:1.00   

IV

   £1.75:1.00 but      8.0      >0.75:1.00   

V

   £0.75:1.00      6.0  

The applicable Commitment Fee Rate for the purpose of paragraph (b) above will
be set on the day which is five Business Days following the receipt by the
Administrative Agent of the financial statements referenced in subsection 7.1(a)
or subsection 7.1(b), as the case may be, and shall apply until, but not
including, the next date on which the applicable Commitment Fee Rate is reset in
accordance with the provisions hereof; provided, however, that notwithstanding
the foregoing, if any financial statements are not received by the
Administrative Agent within the time period relating to such financial
statements as provided in subsection 7.1(a) or subsection 7.1(b), as the case
may be, the applicable Commitment Fee Rate will be 0.175% until the day which is
five Business Days following the receipt by the Administrative Agent of such
financial statements; and further provided, however, that the Lenders shall not
in any way be deemed to have waived any Event of Default or any remedies
hereunder (including, without limitation, remedies provided in Section 9) in
connection with the provisions of the foregoing proviso.

 

6



--------------------------------------------------------------------------------

“Commitment Increase Date”: as defined in subsection 2.7(a).

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date.

“Commitments”: the collective reference to the Revolving Credit Commitments,
Multicurrency Commitments, Swingline Commitments and L/C Commitment.

“Committed Outstandings Percentage”: on any date with respect to any Lender, the
percentage which the Aggregate Revolving Credit Outstandings of such Lender
constitutes of the Aggregate Revolving Credit Outstandings of all Lenders.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated March, 2017 relating to the Parent Borrower and this Agreement.

“Consolidated EBITDA”: for any period, Consolidated Operating Income plus,
without duplication, (a) Consolidated Interest Income, (b) depreciation, (c)
amortization and (d) the Designated Charges of the Parent Borrower and its
Subsidiaries for such period, determined on a consolidated basis and as
calculated consistent with the manner disclosed by the Parent Borrower in its
Annual Report on Form 10-K for the fiscal year ended December 31, 2016.

“Consolidated Gross Profit”: for any period, net sales less cost of sales of the
Parent Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Parent Borrower in its Annual Report on Form 10-K for
the fiscal year ended December 31, 2016.

“Consolidated Interest Income”: for any period, the interest income of the
Parent Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Parent Borrower in its Annual Report on Form 10-K for
the fiscal year ended December 31, 2016.

“Consolidated Leverage Ratio”: at any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated EBITDA for the
period of the four fiscal quarters ending on (or most recently ended prior to)
such date.

“Consolidated Operating Expenses”: for any period, total expenses related to
salaries, employee benefits and general and administrative expenses of the
Parent Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP and as calculated consistent with the manner disclosed by
the Parent Borrower in its Annual Report on Form 10-K for the fiscal year ended
December 31, 2016.

“Consolidated Operating Income”: for any period, Consolidated Gross Profit less
Consolidated Operating Expenses of the Parent Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP and as calculated
consistent with the manner disclosed by the Parent Borrower in its Annual Report
on Form 10-K for the fiscal year ended December 31, 2016.

 

7



--------------------------------------------------------------------------------

“Consolidated Total Assets”: at any date of determination, the net book value of
all assets of the Parent Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Parent Borrower in its Annual Report on Form 10-K for
the fiscal year ended December 31, 2016.

“Consolidated Total Debt”: at any date of determination, the aggregate amount of
all Indebtedness of the Parent Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Parent Borrower in its Annual Report on Form 10-K for
the fiscal year ended December 31, 2016. For the avoidance of doubt,
Indebtedness permitted pursuant to clause 8.3(b)(ix) or 8.3(b)(x) shall not be
included in Consolidated Total Debt.

“Continuing Directors”: as to the Parent Borrower, the directors of the Parent
Borrower on the Closing Date and each other director of the Parent Borrower
whose nomination for election to the Board of Directors of Parent Borrower is
recommended by a majority of the then Continuing Directors.

“ Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lenders, the Swingline
Lenders or any other Lender.

“Default”: any event or circumstance that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has become the subject of a Bail-In Action.

“Designated Charges”: for any period, to the extent deducted in computing
Consolidated Operating Income, the aggregate of total (a) extraordinary, unusual
or non-recurring charges and expenses and (b) restructuring, consolidation,
transaction, integration or other similar charges and expenses; provided that
the aggregate amount under this clause (b) for any applicable period shall not
exceed 10% of Consolidated EBITDA for such period; in each case, determined on a
consolidated basis in accordance

with GAAP and as calculated consistent with the manner disclosed by the Parent
Borrower in its Annual Report on Form 10-K for the fiscal year ended
December 31, 2016.

 

8



--------------------------------------------------------------------------------

“Disclosed Matters”: the actions, suits and proceedings and the environmental
matters disclosed in Schedule 5.10.

“Disposition” or “Dispose”: the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Value”: (a) in the case of property that does not constitute
Subsidiary Stock, the book value thereof, valued at the time of such Disposition
in good faith by the Parent Borrower, and (b) in the case of property that
constitutes Subsidiary Stock, an amount equal to that percentage of book value
of the assets of the Subsidiary that issued such stock as is equal to the
percentage that the book value of such Subsidiary Stock represents of the book
value of all of the outstanding Equity Interests of such Subsidiary (assuming,
in making such calculations, that all securities convertible into such Equity
Interests are so converted and giving full effect to all transactions that would
occur or be required in connection with such conversion) determined at the time
of the Disposition thereof, in good faith by the Parent Borrower.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent in accordance with
the provisions of the next sentence. In making any determination of the Dollar
Equivalent for purposes of calculating the amount of Loans to be borrowed from
the respective Lenders on any Borrowing Date, the Administrative Agent shall use
the relevant Exchange Rate in effect on the date on which the interest rate for
such Loans is determined pursuant to the provisions of this Agreement and the
other Loan Documents.

“Dollars” and “$”: lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary other than a Foreign Subsidiary.

“ EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ EMU”: the economic and monetary union in accordance with the Treaty of Rome
1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992,
the Amsterdam Treaty of 1998, the Treaty of Nice of 2001, and the Treaty of
Lisbon of 2007.

“EMU Legislation”: the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

9



--------------------------------------------------------------------------------

“Environmental Laws”: all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, written notices or
written and binding agreements issued, promulgated or entered into by any
Governmental Authority, relating to the pollution or the protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any explosive or radioactive substances or
wastes or any hazardous or toxic substances, pollutants or wastes or workers
health and safety requirements.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Parent Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) a
claim made pursuant to any written contract, agreement or other written and
binding consensual arrangement pursuant to which liability is assumed or imposed
by or on the Parent Borrower or any of its Subsidiaries with respect to any of
the foregoing.

“Equity Interests”: any and all shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any Person, trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 4001(b)(1) of ERISA or under Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) the existence with respect to
any Plan of an “accumulated funding deficiency”” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) prior to
January 1, 2017, any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the code or Section 302 of
ERISA) applicable to such Plan; (d) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (e) the incurrence by the Parent
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (f) a determination that any Plan
is in “at risk” status (within the meaning of Section 430 of the Code or Title
IV of ERISA); (g) the receipt by the Parent Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan under Section 4042 of ERISA; (h) the incurrence by the Parent Borrower
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Multiemployer Plan; or (i) the receipt by the
Parent Borrower or any ERISA Affiliate of any notice (x) imposing withdrawal
liability under Title IV of ERISA or (y) stating that a Multiemployer Plan is,
or is reasonably expected to be, Insolvent (within the meaning of Title IV of
ERISA).

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro”: the single currency of Participating Member States of the European
Union.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Borrowing”: a Borrowing with respect to which the rate of interest
is determined by reference to the Adjusted LIBO Rate.

“Event of Default”: any of the events specified in Section 9.

“ Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., Local Time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Parent
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Spot Rate of exchange in the interbank market where its foreign
currency exchange operations in respect of such non-Dollar currency are then
being conducted, at or about 11:00 A.M., local time, on such date for the
purchase of Dollars with such non-Dollar currency, for delivery two Business
Days later; provided, that if at the time of any such determination, no such
Spot Rate can reasonably be quoted, the Administrative Agent after consultation
with the Parent Borrower may use any reasonable method as the Administrative
Agent deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall determine the
Exchange Rate on each Calculation Date. The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) or other determination, shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than subsection 11.16 or any other provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between US Dollars and Available Foreign Currencies.

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan
PartiesGuarantor and counterparty applicable to such Swap Obligations, and
agreed by the Administrative Agent. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal.

“Existing Facility”: the Credit Agreement, dated as of September 12, 2012, as
amended by that certain First Amendment, dated as of September 22, 2014, among
the Parent Borrower, the several banks and other financial institutions or
entities from time to time parties thereto as lenders, JPMCB, as administrative
agent for the lenders thereunder, HSBC Bank USA, National Association, as
syndication agent and U.S. Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
UniCredit Bank AG and The Bank of New York Mellon, as co-documentation agents
and J.P. Morgan Securities LLC, as lead arranger and bookrunner.

“Existing Letters of Credit”: those letters of credit which are individually
described on Schedule II.

 

11



--------------------------------------------------------------------------------

“Fair Market Value”: at any time and with respect to any property, the sale
value of such property that would be realized in an arm’s-length sale at such
time between an informed and willing buyer and an informed and willing seller
(neither being under a compulsion to buy or sell).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NY FRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Federal Reserve Bank”: any bank in the Federal Reserve System of the United
States of America.

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System.

“Fee Commencement Date”: the Closing Date.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are Capital Lease Obligations on a balance sheet
of the lessee.

“First Amendment”: the First Amendment, dated as of the First Amendment
Effective Date, to the Credit Agreement.

“First Amendment Effective Date”: June 29, 2018.

“Foreign Lender” (a) if the relevant Borrower is a U.S. Person, any Lender or,
Issuing Lender or Swingline Lender, in each case, with respect to such Borrower,
that is not a “United States person” as defined by section 7701(a)(30) of the
Code. and (b) if the relevant Borrower is not a U.S. Person, a Lender or Issuing
Lender, in each case, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Obligor” means a Subsidiary Borrower that is a Foreign Subsidiary.

“Foreign Subsidiary”: any Subsidiary incorporated or otherwise organized in any
jurisdiction outside the United States of America, its territories and
possessions.

“Funding Commitment Percentage”: as at any date of determination, with respect
to any Lender, that percentage which the Available Revolving Credit Commitment
of such Lender then constitutes of the Aggregate Available Revolving Credit
Commitments.

“GAAP”: generally accepted accounting principles in the United States of America
consistently applied with respect to those utilized in preparing the audited
financial statements referred to in subsection 5.1.

 

12



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any supranational bodies (such as the European Union or the European Central
Bank).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guarantors”: any Subsidiary of the Parent Borrower which guarantees any of the
Indebtedness or other obligations incurred under the Note Purchase Agreements,
as amended, or any other debt securities or bank debt issued by theany Borrower
in an aggregate principal amount exceeding $200,000,000 (it being understood
that undrawn commitments in respect of bank credit facilities shall not
constitute ““ bank debt”” for purposes of this definition) and has entered into
a Guarantee in the form of Exhibit I (or such other agreement in form and
substance reasonably acceptable to the Majority Lenders).

“Hazardous Material”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, to the extent regulated pursuant to any
Environmental Law.

“Hedging Agreement”: any interest rate protection agreement, foreign currency
exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

“HKD Screen Rate”: with respect to any Interest Period for any Loans in Hong
Kong Dollars, the percentage rate per annum for deposits in Hong Kong Dollars
for a period beginning on the first day of such Interest Period and ending on
the last day of such Interest Period, displayed under the heading “HKAB HKD
Interest Settlement Rates” on the Reuters Screen HKABHIBOR Page or, in the event
such rate does not appear on such Reuters page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as selected by the
Administrative Agent from time to time in its reasonable discretion.

“Hong Kong Dollars”: the lawful currency of Hong Kong.

 

13



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increasing Lenders”: as defined in subsection 2.7(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of bankers’ acceptances, letters of credit,
surety bonds or similar arrangements, (g) all indebtedness of such Person,
determined in accordance with GAAP, arising out of a Receivables Transaction,
(h) all Guarantee Obligations of such Person; (i) all obligations of such Person
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; provided,
however, that in the event that liability of such Person is non-recourse to such
Person and is recourse only to specified property owned by such Person, the
amount of Indebtedness attributed thereto shall not exceed the greater of the
Fair Market Value of such property or the net book value of such property, and
(j) for the purposes of the definition of “Material Indebtedness” only (except
to the extent otherwise included above), all obligations of such Person in
respect of Swap Agreements; provided that for the purposes of the definition of
“Material Indebtedness,” the “principal amount” of the obligations of such
Person in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Swap Agreement were terminated at such time.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is actually liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness expressly provide that such Person is not
actually liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan (other than a Swingline Loan),
the last day of each March, June, September and December; (b) as to any LIBOR
Loan having an Interest Period of three months or less, the last day of such
Interest Period; and (c) as to any LIBOR Loan having an Interest Period longer
than three months, each day which is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period; and (d) as to any Swingline Loan, the earlier to occur of (i) the
maturity date thereof and (ii) the date the same shall have been prepaid in
accordance with the provisions of this Agreement.

“Interest Period”: with respect to any LIBOR Loan:

(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Loan and ending seven days or,
one, two, three or six months (or, with respect to any Eurocurrency Borrowing
other than a Eurocurrency Borrowing in Australian Dollars, if available to all
Lenders, twelve months) thereafter, as selected by the relevant Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

 

14



--------------------------------------------------------------------------------

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending seven days or, one,
two, three or six months (or, with respect to any Eurocurrency Borrowing other
than a Eurocurrency Borrowing in Australian Dollars, if available to all
Lenders, twelve months) thereafter, as selected by the relevant Borrower by
irrevocable notice to the Administrative Agent not less than three Business
Days, in the case of LIBOR Loans in Dollars, and four Business Days, in the case
of LIBOR Loans in Available Foreign Currencies, prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period in respect of any Loan made by any Lender that would
otherwise extend beyond the Termination Date applicable to such Lender shall end
on such Termination Date; and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the relevant Screen Rates)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate for the
longest period (for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and
(b) the applicable Screen Rate for the shortest period (for which the applicable
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time. When determining the rate for a
period which is less than the shortest period for which the relevant Screen Rate
is available, the applicable Screen Rate for purposes of paragraph (a) above
shall be deemed to be the overnight screen rate where “overnight screen rate”
means, in relation to any currency, the overnight rate for such currency
determined by the Administrative Agent from such service as the Administrative
Agent may select.

“IRS”: The United States Internal Revenue Service and any successor governmental
agency performing a similar function.

“Issuing Lender”: each of JPMCB and U.S. Bank, each in its capacity as issuer of
any Letter of Credit, and their respective successors. An Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Lender, in which case the term “Issuing Lender” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Japanese Yen”: the official legal currency of Japan.

“Joint Lead Arrangers”: collectively, JPMCB and U.S. Bank, in their capacities
as joint lead arrangers and joint bookrunners.

“JPMCB”: JPMorgan Chase Bank, N.A.

“Judgment Currency”: as defined in subsection 11.16.

 

15



--------------------------------------------------------------------------------

“L/C Commitment”: the obligation of the Issuing Lenders to issue Letters of
Credit pursuant to Section 4 with respect to which the resulting L/C Obligations
at any one time outstanding shall not exceed $30,000,000.

“L/C Exposure”: of any Revolving Lender at any time, the Revolving Credit
Commitment Percentage of the L/C Obligations at such time.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 4.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lenders.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto, and any other Person that shall
have become a party hereto pursuant to an Assignment and Acceptance, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance; provided, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Approved Fund.

“Letters of Credit”: as defined in subsection 4.1(a).

“LIBO Rate”: (A) with respect to any Eurocurrency Borrowing for any applicable
currency (other than a Non-Quoted Currency) and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars/the relevant currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”)) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (B) with respect to any Eurocurrency
Borrowing for a Non-Quoted Currency and for any Interest Period, the applicable
Local Screen Rate for such Non-Quoted Currency as of the Specified Time and on
the Quotation Day for such Non-Quoted Currency and Interest Period; provided
that if the LIBO Screen Rate or a Local Screen Rate, as applicable, shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the LIBO Screen Rate or a Local Screen Rate,
as applicable, shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate (provided that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement).

“LIBO Screen Rate”: the meaning assigned to it in the definition of “LIBO Rate.”

“LIBOR Loans”: Revolving Credit Loans with respect to which the rate of interest
is based upon the Adjusted LIBO Rate.

 

16



--------------------------------------------------------------------------------

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any Revolving Credit Loan or, extension of credit under or pursuant to
Section 4, or Swingline Loan, as the case may be.

“Loan Documents”: this Agreement, the First Amendment, any Notes, the JPM Fee
Letter (as defined in subsection 2.5(b)), the U.S. Bank Fee Letter (as defined
in subsection 2.5(b)), each Application, any Guarantee executed and delivered
pursuant to subsection 7.12, each Subsidiary Borrower Designation and each
Subsidiary Borrower Request executed and delivered pursuant to Section 2.9 and
all other instruments and documents heretofore or hereafter executed or
delivered to or in favor of any Lender or the Administrative Agent in connection
with the Loans made and transactions contemplated by this Agreement.

“ Local Screen Rates”: the AUD Screen Rate, the CDOR Screen Rate, the HKD Screen
Rate and the SGD Screen Rate.

“Local Time”: (a) in the case of a Loan, Borrowing or Letter of Credit
disbursement denominated in Dollars, New York City time or (b) in the case of a
Loan or Borrowing denominated in an Available Foreign Currency, local time at
the place of funding (it being understood that such local time shall mean
London, England time unless otherwise notified by the Administrative Agent).

“ London Business Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

“Majority Lenders”: (a) at any time prior to the termination of the Revolving
Credit Commitments, Lenders whose Revolving Credit Commitment Percentages
aggregate more than 50%; and (b) notwithstanding the foregoing, for purposes of
declaring the Loans to be due and payable pursuant to Section 9, and at any time
after the termination of the Revolving Credit Commitments, Lenders whose
Aggregate Revolving Credit Outstandings aggregate more than 50% of the Aggregate
Revolving Credit Outstandings of all Lenders.

“Margin Stock”: margin stock within the meaning of Regulations T, U and X, as
applicable.

“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, property or condition (financial or otherwise) of the Parent Borrower
and its Subsidiaries, taken as a whole, or (ii) the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder, provided that events, developments or
circumstances (“Changes”) (including general economic or political conditions)
generally affecting the Parent Borrower’s industry which are not reasonably
likely to have a material adverse effect on (x) the business, assets, property
or condition (financial or otherwise) of the Parent Borrower and its
Subsidiaries, taken as a whole, or (y) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent or
Lenders thereunder, will not be deemed Changes for purposes of determining
whether a Material Adverse Effect shall have occurred.

“Material Indebtedness”: Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Parent Borrower and its Subsidiaries in an
aggregate principal amount exceeding $200,000,000.

 

17



--------------------------------------------------------------------------------

“Multicurrency Commitment”: as to any Lender, the obligation of such Lender to
make Multicurrency Loans to the Borrowers hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule IA under the heading “Multicurrency Commitment,”
and that such amount may be modified from time to time in accordance with the
provisions of this Agreement.

“Multicurrency Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Multicurrency Commitment at such time constitutes
of the Aggregate Multicurrency Commitments at such time.

“Multicurrency Funding Commitment Percentage”: as at any date of determination,
with respect to any Lender, that percentage which the Available Multicurrency
Commitment of such Lender then constitutes of the Aggregate Available
Multicurrency Commitments.

“Multicurrency Loans”: Revolving Credit Loans made in Available Foreign
Currencies.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Excluded Taxes”: any present or future income, stamp or other Taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority (including any interest, addition to Tax or penalties applicable
thereto), excluding net income Taxes (however denominated), franchise Taxes and
branch profits Taxes, in each case, (A) imposed as a result of the
Administrative Agent or any Lender being organized under the laws of, or having
its principal office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) imposed on the Administrative Agent or any Lender as
a result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document).

“Non-Quoted Currency”: Australian Dollars, Canadian Dollars, Hong Kong Dollars
and Singapore Dollars.

“Note”: as defined in subsection 3.15(d).

“Notes”: the collective reference to any Revolving Credit Notes and any
Swingline Notes.

“Note Purchase Agreements”: (a) the Master Note Facility, dated as of August 9,
2010, by and among Henry Schein, Inc., New York Life Investment Management LLC
(“New York Life”), and each New York Life affiliate party thereto, (b) the
Private Shelf Agreement, dated as of August 9, 2010, by and among Henry Schein,
Inc., Prudential Investment Management, Inc. (“Prudential”) and each Prudential
affiliate party thereto and (c) the Master Note Purchase Agreement, dated as of
April 27, 2012, by and among Henry Schein, Inc., Metropolitan Life Insurance
Company, MetLife Investment Advisors Company, LLC (together, “Metlife”) and each
MetLife affiliate party thereto, each as amended.

“NYFRB”: the Federal Reserve Bank of New York.

 

18



--------------------------------------------------------------------------------

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate (as defined below)
in effect on such day (or for any day that is not a banking day, for the
immediately preceding banking day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero.

“Obligations”: collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the relevant Borrower under this
Agreement and the other Loan Documents to which it is a party (including,
without limitation, interest accruing at the then applicable rate provided in
this Agreement or any other applicable Loan Document after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to thesuch Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the other Loan Documents, Swap Agreements entered into
with Lenders or their Affiliates or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all Attorney Costs of counsel to the
Administrative Agent or to the Lenders that are required to be paid by thesuch
Borrower pursuant to the terms of this Agreement or any other Loan Document).

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document including
any interest, additions to Tax or penalties applicable thereto, except any such
Taxes that are, with respect to the Administrative Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction imposing such Tax (other than
connections arising from the Administrative Agent or such Lender, as applicable,
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) imposed with respect
to an assignment (other than an assignment made pursuant to subsection 3.13).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S. managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Parent Borrower”: as defined in the preamble hereto.

“Participant”: as defined in subsection 11.6(c).

“Participant Register”: as defined in subsection 11.6(c).

“Participating Member State”: each state so described in any EMU Legislation.

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

19



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any “employee pension benefit plan,” as such term
is defined in Section 3(2) of ERISA and which is subject to Title IV of ERISA
and/or Section 412 of the Code or Section 302 of ERISA, other than a
Multiemployer Plan, and in respect of which the Parent Borrower or an ERISA
Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA or to which the Parent Borrower or an ERISA Affiliate contributes or
has an obligation to contribute.

“Prime Rate”: as defined in the definition of “ABR” in this subsection 1.1.

“Public-Sider”: a Lender whose representatives may trade in securities of the
Parent Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Parent Borrower under the terms of this Agreement.

“ Quotation Day”: with respect to any Eurocurrency Borrowing for any Interest
Period, (i) if the currency is Australian Dollars, Canadian Dollars or Hong Kong
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two Target Operating Days before the first day of such Interest Period, (iii)
for any other currency, two Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

“Receivables”: any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles, and all proceeds thereof and rights (contractual and
other) and collateral related thereto.

“Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary that
purchases Receivables generated by the Parent Borrower or any of its
Subsidiaries.

“Receivables Transaction”: any transaction or series of transactions providing
for the financing of Receivables of the Parent Borrower or any of its
Subsidiaries, involving one or more sales, contributions or other conveyances by
the Parent Borrower or any of its Subsidiaries of its/their Receivables to
Receivables Subsidiaries which finance the purchase thereof by means of the
incurrence of Indebtedness or otherwise. Notwithstanding anything contained in
the foregoing to the contrary: (a) no portion of the Indebtedness (contingent or
otherwise) with respect to any Receivables Transactions shall (i) be guaranteed
by the Parent Borrower or any of its Subsidiaries, (ii) involve recourse to the
Parent Borrower or any of its Subsidiaries (other than the relevant Receivables
Subsidiary), or (iii) require or involve any credit support or credit
enhancement from the Parent Borrower or any of its Subsidiaries (other than the
relevant Receivables Subsidiary), provided that the Parent Borrower and its
Subsidiaries will be permitted to agree to representations, warranties,
covenants and indemnities that are reasonably customary in accounts receivable
securitization transactions of the type contemplated (none of which
representations, warranties, covenants or indemnities will result in recourse to
the Parent Borrower or any of its Subsidiaries (other than the relevant
Receivables Subsidiary) beyond the limited recourse that is reasonably customary
in accounts receivable securitization transactions of the type contemplated);
and (b) the securitization facility and structure relating to such Receivables
Transactions shall be on market terms and conditions customary for Receivables
transactions of the type contemplated.

 

20



--------------------------------------------------------------------------------

“Refunded Swingline Loans”: as defined in subsection 2.4.

“Refunding Date”: as defined in subsection 2.4.

“Register”: as defined in subsection 11.6(b)(iv).

“Regulation T”: Regulation T of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U”: Regulation U of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X”: Regulation X of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligation”: the obligation of the Parent Borrower to reimburse
the Issuing Lenders pursuant to subsection 4.5 for amounts drawn under Letters
of Credit.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, and agents of such
Person or such Person’s Affiliates.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Person, the chief executive officer
and the president of such Person as well as, in the case of theany Borrower, the
Vice President, the Senior Vice President and General Counsel, the Chief
Financial Officer and the Treasurer, and in the case of any Guarantor (if any),
a duly elected Vice President of such Guarantor (if any), or, with respect to
financial matters, the chief financial officer and the treasurer of such Person.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrowers and to acquire participations in
Letters of Credit and Swingline Loans hereunder in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I under the heading “Revolving Credit Commitment,” as
such amount may be modified from time to time in accordance with the provisions
of this Agreement.

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the Aggregate Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments have terminated or expired, the percentage
which (a) the Aggregate Revolving Credit Outstandings of such Lender at such
time then constitutes of (b) the Aggregate Revolving Credit Outstandings of all
Lenders at such time).

“Revolving Credit Loans”: as defined in subsection 2.1.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Credit Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Credit Commitment Percentage of the L/C Obligations then outstanding.

 

21



--------------------------------------------------------------------------------

“Revolving Lender”: each Lender that has a Revolving Credit Commitment hereunder
or that holds Revolving Credit Loans.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any EU member state, Her
Majesty’s Treasury of the United Kingdom or other relevant sanctions authority
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“ Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Screen Rate”: the LIBO Screen Rate and the Local Screen Rates collectively and
individually as the context may require.

“SGD Screen Rate”: with respect to any Interest Period for any Loans in
Singapore Dollars, the rate of interest determined on the basis of the rate for
deposits in Singapore Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on page
“ABSIRFIX01” of the Reuters screen as the “Swap Offer Rate” or, in the event
such rate does not appear on such Reuters page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as selected by the
Administrative Agent from time to time in its reasonable discretion.

“Significant Subsidiary”:

(a) each domestic (i.e., incorporated or organized in the United States or any
state or territory thereof; hereinafter, “domestic”) wholly-owned Subsidiary or
other entity formed or acquired by the Parent Borrower or any direct or indirect
Subsidiary (whether existing at the date hereof, or formed or acquired after the
date hereof), if such Subsidiary or entity, after giving effect to the
formation/acquisition of the same, has total assets that exceed five percent of
the domestic “Consolidated Total Assets,” valued as of the occurrence/closing of
such formation/acquisition or as of the last day of any fiscal year thereafter;
and

(b) each dDomestic Subsidiary or entity (whether existing at the date hereof, or
formed or acquired after the date hereof) in which the Parent Borrower or any
Guarantor (if any) has, directly or indirectly, a 66.67% or greater but less
than 100% ownership interest which becomes or is a Subsidiary if such Subsidiary
or entity, after giving effect to the formation/acquisition of the same, has
total assets that exceed five percent of the domestic “Consolidated Total
Assets,” valued as of the occurrence/closing of such formation/acquisition or as
of the last day of any fiscal year thereafter.; and

(c) each Subsidiary Borrower.

“Singapore Dollars”: the lawful currency of Singapore.

 

22



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“ Specified Time”: (i) in relation to a Loan in Australian Dollars, as of 11:00
a.m., Sydney, Australia time, (ii) in relation to a Loan in Canadian Dollars, as
of 11:00 a.m. Toronto, Ontario time, (iii) in relation to a Loan in Hong Kong
Dollars, as of 11:30 a.m., Hong Kong time and (iv) in relation to a Loan in
Singapore Dollars, as of 11:00 a.m., Singapore time.

“Spin Off”: the dividend of the Equity Interests of Spinco to Spinco’s
stockholders in one or more transactions pursuant to that certain Contribution
and Distribution Agreement, dated as of April 20, 2018 (the “Spinco Contribution
and Distribution Agreement”), by and among the Parent Borrower, Spinco, Direct
Vet Marketing, Inc. (“DVM”) and Shareholder Representative Services LLC, solely
in its capacity as the representative of DVM’s stockholders.

“Spin Off Termination”: the termination or abandonment of that certain Agreement
and Plan of Merger, dated as of April 20, 2018 (the “Spinco Merger Agreement”),
by and among the Parent Borrower, Spinco, HS Merger Sub, Inc., DVM and
Shareholder Representative Services LLC, solely in its capacity as the
representative of DVM’s stockholders, pursuant to Section 8.1 thereof prior to
the consummation of the Spin Off.

“Spinco”: HS Spinco, Inc., a Delaware corporation and a direct, wholly owned
Subsidiary of the Parent Borrower.

“Spot Rate”: for a currency means the rate quoted by JPMCB as the spot rate for
the purchase by JPMCB of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., New York
time, on the date two Business Days prior to the date on which the foreign
exchange transaction is made.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“ Subsidiary”: as to any Person (“parent”), a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a direct or indirect
Subsidiary or Subsidiaries of the Parent Borrower.

“Subsidiary Borrower”: any Subsidiary of the Parent Borrower (other than Spinco
and its Subsidiaries) (a) which is designated as a Subsidiary Borrower by the
Parent Borrower pursuant to a Subsidiary Borrower Designation, (b) which has
delivered to the Administrative Agent a Subsidiary Borrower Request and
(c) whose designation as a Subsidiary Borrower has not been terminated pursuant
to Section 2.9(d).

 

23



--------------------------------------------------------------------------------

“Subsidiary Borrower Designation”: a designation, substantially in the form of
Exhibit K-1 or any other form approved by the Administrative Agent, which may be
delivered by the Parent Borrower and shall be accompanied by a Subsidiary
Borrower Request.

“Subsidiary Borrower Request”: a request, substantially in the form of Exhibit
K-2 or any other form approved by the Administrative Agent, which is received by
the Administrative Agent in connection with a Subsidiary Borrower Designation.

“Subsidiary Stock”: with respect to any Person, the Equity Interests of any
Subsidiary of such

Person.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
any of its Subsidiaries shall be a Swap Agreement.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Swingline Commitment”: as to any Revolving Lender (i) the amount set forth
opposite such Revolving Lender’s name on Schedule IB hereof or (ii) if such
lender has entered into an Assignment and Acceptance, the amount set forth for
such lender as its Swingline commitment in the Register maintained by the
Administrative Agent pursuant to Section 11.6(b).

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of, without duplication, (a) the
Revolving Credit Commitment Percentage of the Aggregate Swingline Outstandings
at such time related to Swingline Loans other than any Swingline Loans made by
such Revolving Lender in its capacity as a Swingline Lender and (b) if such
Revolving Lender shall be a Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such Revolving Lender outstanding at such time (to
the extent that the other Revolving Lenders shall not have funded their
participations in such Swingline Loans).

“Swingline Lenders”: JPMCB and each Revolving Lender listed in Schedule IB
hereof, each in its capacity as a lender of Swingline Loans.

“Swingline LIBO Rate”: as to any day that a Swingline LIBOR Loan is outstanding,
the Adjusted LIBO Rate that would be applicable to a LIBOR Loan with a one-month
Interest Period if such LIBOR Loan were made two Business Days later (it being
understood that the Swingline Lenders shall be entitled to the same benefits of
Section 3.6 as are applicable to LIBOR Loans, and have the same rights as the
Administrative Agent and Majority Lenders thereunder, such that the Swingline
Lenders shall not be

required to make Swingline LIBOR Loans if it determines that the provisions
thereof have been triggered).

 

24



--------------------------------------------------------------------------------

“Swingline LIBOR Loan”: any Swingline Loan bearing interest at a rate per annum
determined by reference to the Swingline LIBO Rate. Swingline LIBOR Loans shall
be treated as LIBOR Loans for purposes of Section 3.

“Swingline Loans”: as defined in subsection 2.3.

“Swingline Note”: as defined in subsection 3.13(e).

“Swingline Participation Amount”: as defined in subsection 2.4(c).

“Swiss Francs”: the lawful currency of Switzerland.

“Syndication Agent”: as defined in the preamble hereto.

“Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day, (c) any day banks are otherwise not open
for dealings in deposits in Euro in the London interbank market or (d) any other
day on which the Trans-European Real-time Gross Settlement Operating System (or
any successor settlement system) is not operating (as determined in good faith
by the Administrative Agent).

“Taxes”: any and all taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature imposed by any jurisdiction or by any political
subdivision or taxing authority thereon or therein and all interest, penalties
or similar liabilities with respect thereto.

“Termination Date”: (a) April 18, 2022, or (b) such earlier date upon which the
Aggregate Revolving Credit Commitments may be terminated in accordance with the
terms hereof.

“Transferee”: as defined in subsection 11.6(e).

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a LIBOR
Loan; as to any Swingline Loan, its nature as an ABR Loan, Alternative Rate
Swingline Loan or Swingline LIBOR Loan.

“Withholding Agent”: the Parent Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any other Loan
Documents delivered pursuant hereto.

(b) As used herein or in any of the other Loan Documents, accounting terms
relating to the Parent Borrower and its Subsidiaries not defined in subsection
1.1, and accounting terms partly defined in subsection 1.1, but only to the
extent not so defined, shall have the respective meanings given to them under
GAAP. If at any time any change in GAAP or in the manner in which the Parent
Borrower shall be required or permitted to disclose its financial results in its
filings with the Securities and

 

25



--------------------------------------------------------------------------------

Exchange Commission (i.e., a change which is inconsistent with the manner
disclosed by the Parent Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2016) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Parent Borrower or the Majority Lenders shall so request, the Administrative
Agent, the Lenders and the Parent Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change (subject to the approval of the Majority Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP and as calculated consistent with the manner disclosed by
the Parent Borrower in its Annual Report on Form 10-K for the fiscal year ended
December 31, 2016 prior to such change therein and (ii) the Parent Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” Each
reference to “basis points” or “bps” shall be interpreted in accordance with the
convention that 100 bps = 1.0%.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Rounding

Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.4 References to Agreements and Laws

Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Llaw shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Llaw.

1.5 Interest Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBO Rate” or with
respect to any comparable or successor rate thereto, or replacement rate
therefor.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Credit Commitments

 

26



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Credit Loans”) in Dollars or in any
Available Foreign Currency to theany Borrower from time to time during the
Commitment Period so long as after giving effect thereto (and after giving
effect to any application of proceeds of such Borrowing pursuant to subsection
2.8) (i) the Available Revolving Credit Commitment of each Lender is greater
than or equal to zero, (ii) the Aggregate Revolving Credit Outstandings of all
Lenders do not exceed the Aggregate Revolving Credit Commitments and (iii) the
Aggregate Multicurrency Outstandings of all Lenders do not exceed the Aggregate
Multicurrency Commitments. All Revolving Credit Loans shall be made by the
Lenders on a pro-rata basis in accordance with their respective Revolving Credit
Commitment Percentages (or in accordance with their Multicurrency Commitment
Percentage for Multicurrency Loans). During the Commitment Period, theany
Borrower may use the Revolving Credit Commitments by borrowing, prepaying the
Revolving Credit Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. Any Lender may cause its Multicurrency
Loans to be made by any branch, affiliate or international banking facility of
such Lender, provided, that such Lender shall remain responsible for all of its
obligations hereunder and no additional Taxes, costs or other burdens shall be
imposed upon theany Borrower or the Administrative Agent as a result thereof.

(b) The Revolving Credit Loans may from time to time be (i) LIBOR Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by the relevant
Borrower and notified to the Administrative Agent in accordance with subsections
2.2 and 3.2, provided that (x) each Multicurrency Loan shall be a LIBOR Loan
and, (y) ABR Loans shall be available only to the Parent Borrower and any
Subsidiary Borrower that is a Domestic Subsidiary and (z) no Revolving Credit
Loan shall be made as a LIBOR Loan after the day that is one month prior to the
Termination Date.

2.2 Procedure for Revolving Credit Borrowing

(a) TheAny Borrower may request a Revolving Credit Loan during the Commitment
Period on any Business Day, provided that thesuch Borrower shall give the
Administrative Agent irrevocable notice prior to (a) 12:00 Noon, New York City
time, three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Credit Loans are to be LIBOR Loans in Dollars,
(b) 11:00 A.M., Local Time, four Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be LIBOR
Loans in Available Foreign Currencies, or (c) 12:00 Noon, New York City time, on
the requested Borrowing Date, with respect to ABR Loans. Each such borrowing
request may be given (i) in the case of a Loan other than a Multicurrency Loan,
by telephone or by delivery of a written borrowing request and (ii) in the case
of a Multicurrency Loan, by delivery of a written borrowing request. Any such
written borrowing request shall be substantially in the form of Exhibit A, duly
completed and executed by thesuch Borrower. Any such telephonic borrowing
request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written borrowing request which shall be substantially
in the form of Exhibit A, duly completed and executed by thesuch Borrower.

(b) Each Borrowing request shall specify (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the borrowing is to be comprised of
LIBOR Loans, ABR Loans or a combination thereof, (iv) if the borrowing is to be
entirely or partly comprised of LIBOR Loans, the amount of such LIBOR Loan and
the length of the initial Interest Period therefor, (v) if the borrowing is to
be entirely or partly comprised of Multicurrency Loans, the requested Available
Foreign Currency and the amount of such borrowing, and (vi) the account into
which the amount is to be paid.

 

27



--------------------------------------------------------------------------------

(c) Each borrowing under the Revolving Credit Commitments (other than a
borrowing under subsections 2.4 and 4.2) shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the Aggregate Available Revolving Credit Commitments are less
than $1,000,000, such lesser amount) and (y) in the case of LIBOR Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the relevant Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Prior to (a) 11:00 A.M. New York City time
in the case of LIBOR Loans denominated in Dollars, (b) 12:00 Noon, Local Time in
the case of each Multicurrency Loan (other than Swiss Francs) and 8:00 A.M.,
Local Time in the case of each Loan denominated in Swiss Francs, (c) 2:00 P.M.
New York City time in the case of ABR Loans, on the Borrowing Date requested by
thesuch Borrower in accordance with the provisions hereof, each Lender will make
an amount equal to its Funding Commitment Percentage (or Multicurrency Funding
Commitment Percentage in the case of Multicurrency Loans) of the principal
amount of the Revolving Credit Loans requested to be made on such Borrowing Date
available to the Administrative Agent for the account of thesuch Borrower at the
New York office of the Administrative Agent specified in subsection 11.2 or, in
the case of any Multicurrency Loan, in the city of the Administrative Agent’s
Applicable Payment Office for such currency and at such Applicable Payment
Office for such currency (or such other funding office or bank as specified from
time to time by the Administrative Agent by notice to thesuch Borrower and the
Lenders) in funds immediately available (in the relevant Available Foreign
Currency for Multicurrency Loans), to the Administrative Agent. Such borrowing
will then be made available to thesuch Borrower by the Administrative Agent
crediting the account of thesuch Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

2.3 [Reserved]2.3 Swingline Commitment. Subject to the terms and conditions
hereof, each Swingline Lender severally may, but shall have no obligation to,
make a portion of the credit otherwise available to the Parent Borrower under
the Revolving Credit Commitments from time to time during the Commitment Period
by making swingline Loans (“Swingline Loans”) in Dollars to the Parent Borrower
so long as after giving effect thereto (i) the aggregate principal amount of
outstanding Swingline Loans made by such Swingline Lender does not exceed such
Swingline Lender’s Swingline Commitment, (ii) the Aggregate Revolving Credit
Outstandings of such Swingline Lender does not exceed its Revolving Credit
Commitment, (iii) the Aggregate Swingline Outstandings shall not exceed the
aggregate Swingline Commitments and (iv) the Aggregate Revolving Credit
Outstandings of all Lenders shall not exceed the Aggregate Revolving Credit
Commitments; provided that a Swingline Loan may not be used to refinance an
outstanding Swingline Loan. During the Commitment Period, the Parent Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. All repayments under this
Agreement on account of Swingline Loans shall be made in Dollars in immediately
available funds to the Administrative Agent for the account of the applicable
Swingline Lender not later than 1:00 p.m., New York City time, on the day any
such payment is due to the office of JPMCB specified in subsection 11.2.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans

2.4 [Reserved](a) Whenever the Parent Borrower desires that a Swingline Lender
make a Swingline Loan, it shall give the Administrative Agent irrevocable
telephonic notice, which telephonic notice must be received by the
Administrative Agent not later than 1:00 p.m., New York City time, on the
proposed Borrowing Date, specifying (i) the amount to be borrowed, (ii) whether
the proposed Borrowing is to be comprised of Swingline LIBOR Loans, Alternative
Rate Swingline Loans or ABR Loans and (iii) the requested Borrowing Date (which
shall be a Business Day during the Commitment Period). Each such telephonic
borrowing request shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written borrowing request which shall be
substantially in the form of Exhibit B, duly completed and executed by the
Parent Borrower. Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple

 

28



--------------------------------------------------------------------------------

of $100,000 in excess thereof. The Administrative Agent will promptly advise the
Swingline Lenders of any such notice received from the Parent Borrower. Each
Swingline Lender shall make its ratable portion of the requested Swingline Loan
(such ratable portion to be calculated based upon such Swingline Lender’s
Swingline Commitment to the total Swingline Commitments of all of the Swingline
Lenders) available to the Parent Borrower by means of a credit to an account of
the Parent Borrower with the Administrative Agent designated for such purpose by
3:00 p.m., New York City time, on the requested date of such Swingline Loans.
The Administrative Agent shall give the other Lenders prompt notice of each
extension by such Swingline Lender of a Swingline Loan.

(b) Any Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs each Swingline Lender to act on its behalf), by written
notice given to the Administrative Agent, request each Lender (including each
Swingline Lender in its capacity as a Lender having a Revolving Credit
Commitment) to make, and each Lender hereby agrees to make, an ABR Loan, in an
amount equal to such Lender’s Revolving Credit Commitment Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay each Swingline Lender. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Revolving Credit
Commitment Percentage of such Swingline Loans. Each Lender shall promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day no later
than 5:00 p.m. New York City time on such Business Day and if received after
12:00 noon, New York City time, on a Business Day no later than 10:00 a.m. New
York City time on the immediately succeeding Business Day), make the amount of
such ABR Loan available to the Administrative Agent at the New York office of
the Administrative Agent specified in subsection 11.2 in immediately available
funds. The proceeds of such ABR Loans shall be immediately made available by the
Administrative Agent to such Swingline Lenders for application by such Swingline
Lender to the repayment of the Refunded Swingline Loans. The Parent Borrower
irrevocably authorizes such Swingline Lender to charge the Parent Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans if such deficiency is not otherwise
reimbursed by the Parent Borrower on the Business Day following a written
request for such reimbursement to the Parent Borrower by such Swingline Lender
(without prejudice to any rights Borrower may have against any such Lender which
did not provide its pro rata portion to repay in full such Refunded Swingline
Loans). If such amount is not in fact made available to the Administrative Agent
by any Lender, such Swingline Lender shall be entitled to recover such amount on
demand from such Lender together with accrued interest thereon for each day from
the date such amount is required to be paid, at the Federal Funds Effective
Rate. If such Lender does not pay such amount as provided above, and until such
time as such Lender makes the required payment, such Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents other
than those provisions requiring the other Lenders to purchase a participation
therein, and all amounts paid or payable by the Parent Borrower on account of
Swingline Loans which would otherwise comprise such Lender’s Swingline
Participation Amount (had such Lender purchased and funded its participation
therein) shall continue to be for the sole account of such Swingline Lender.
Further, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Revolving Credit Loans, amounts due with
respect to any Letters of Credit (or its participation interests therein) and
any other amounts due to it hereunder to such Swingline Lender to fund ABR Loans
in the amount of the participation in Swingline Loans that such Lender failed to
purchase and fund pursuant to this subsection 2.4(b), until such amount has been
purchased and funded.

 

29



--------------------------------------------------------------------------------

(c) If, prior to the time an ABR Loan would have otherwise been made pursuant to
subsection 2.4(b), one of the events described in subsections 9(f) or (g) shall
have occurred and be continuing with respect to the Parent Borrower or if for
any other reason, as determined by each Swingline Lender in its sole discretion,
ABR Loans may not be made as contemplated by subsection 2.4(b), each Lender
shall, on the date such ABR Loan was to have been made pursuant to the notice
referred to in subsection 2.4(b) (the “Refunding Date”), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to such Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Revolving Credit Commitment Percentage times (ii) the
sum of the aggregate principal amount of Swingline Loans then outstanding that
were to have been repaid with such ABR Loans, and upon the purchase of any such
participating interest the then outstanding Swingline Loans shall bear interest
at the rate then applicable to ABR Loans.

(d) Whenever, at any time after any Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, such Swingline Lender
receives any payment on account of the Swingline Loans, such Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by such Swingline Lender is required to be
returned, such Lender will return to such Swingline Lender any portion thereof
previously distributed to it by such Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in subsection 2.4(b)
and to purchase participating interests pursuant to subsection 2.4(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Parent Borrower may have against any Swingline Lender, the
Parent Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 6; (iii) any adverse
change in the condition (financial or otherwise) of the Parent Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Parent
Borrower or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(f) The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

2.5 Fees

(a) Commitment Fee. The Parent Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the Fee Commencement Date to the Termination Date, computed at the
Commitment Fee Rate on the average daily amount of the Revolving Credit
Commitment of such Lender (regardless of usage) during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Termination Date, commencing on the
first of such dates to occur after the date hereof.

(b) Arrangement and Agency Fees. The Parent Borrower shall pay (i) an
arrangement fee to JPMCB, and shall pay an agency fee to the Administrative
Agent for the Administrative Agent’s own account, in the amounts and at the
times specified in the letter agreement, dated March 6, 2017 (the “JPM Fee
Letter”), between the Parent Borrower and JPMCB and (ii) an

arrangement fee to U.S. Bank, in the amount specified in the letter agreement,
dated March 6, 2017 (the “U.S. Bank Fee Letter”), between the Parent Borrower
and U.S. Bank. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.

 

30



--------------------------------------------------------------------------------

2.6 Termination or Reduction of Commitments

The Parent Borrower shall have the right, upon not less than five Business Days’
notice to the Administrative Agent, to terminate the Aggregate Revolving Credit
Commitments or, from time to time, to reduce the amount of the Aggregate
Revolving Credit Commitments; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, either (a) the Aggregate Available
Revolving Credit Commitments would not be greater than or equal to zero, (b) the
Available Revolving Credit Commitments of any Lender would not be greater than
or equal to zero, or (c) the Available Multicurrency Commitments of any Lender
would not be greater than or equal to zero. Any such reduction shall be in an
amount equal to $5,000,000 or if greater, a whole multiple of $1,000,000 in
excess thereof, and shall reduce permanently the Aggregate Revolving Credit
Commitments then in effect. The Administrative Agent shall give each Lender
prompt notice of any notice received from the Parent Borrower pursuant to this
subsection 2.6. Simultaneously with any such reduction, a pro-rata reduction in
the Aggregate Multicurrency Commitments shall be deemed to have occurred.

2.7 Increase in Commitments

(a) The Parent Borrower may at any time propose that the Aggregate Revolving
Credit Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”), by notice to the Administrative Agent specifying the
existing Lender(s) (the “Increasing Lender(s)”) and/or the additional lenders
reasonably satisfactory to the Administrative Agent (the “Assuming Lender(s)”)
that will be providing the additional Commitment(s) and the date on which such
increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days after delivery of such notice and
prior to the Termination Date; provided that:

(i) the minimum aggregate amount of each proposed Commitment Increase shall be
$5,000,000 in the case of an Assuming Lender or an Increasing Lender;

(ii) immediately after giving effect to such Commitment Increase, the Aggregate
Revolving Credit Commitments hereunder shall not exceed $1,000,000,000;

(iii) no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and

(iv) the representations and warranties contained in Section 5 and in the other
Loan Documents shall be true correct in all material respects on and as of the
Commitment Increase Date as if made on and as of such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) Any Assuming Lender shall become a Lender hereunder as of such Commitment
Increase Date and the Commitment of any Increasing Lender and any such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(i) the Administrative Agent shall have received on or prior to 9:00 a.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Parent Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this
subsection has been satisfied;

 

31



--------------------------------------------------------------------------------

(ii) with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 9:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit C
(an “Assumption Agreement”) duly executed by such Assuming Lender and the Parent
Borrower and acknowledged by the Administrative Agent; and

(iii) each Increasing Lender shall have delivered to the Administrative Agent,
on or prior to 9:00 a.m., New York City time, on such Commitment Increase Date,
confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Parent Borrower.

(c) Upon its receipt of confirmation from a Lender that it is increasing its
Commitment hereunder, together with the certificate referred to in clause (b)(i)
above, the Administrative Agent shall (A) record the information contained
therein in the Register and (B) give prompt notice thereof to the Parent
Borrower; provided that absent such Lender’s confirmation of such a Commitment
Increase as aforesaid, such Lender will be under no obligation to increase its
Commitment hereunder. Upon its receipt of an Assumption Agreement executed by an
Assuming Lender, together with the certificate referred to in clause (b)(i)
above, the Administrative Agent shall, if such Assumption Agreement has been
completed and is in substantially the form of Exhibit C, (x) accept such
Assumption Agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Parent Borrower.

(d) In the event that the Administrative Agent shall have received notice from
the Parent Borrower as to any agreement with respect to a Commitment Increase on
or prior to the relevant Commitment Increase Date and the actions provided for
in clause (b) above shall have occurred by 9:00 a.m., New York City time, on
such Commitment Increase Date, the Administrative Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
promptly on such date by facsimile transmission or electronic messaging system.
On the date of such Commitment Increase, the relevant Borrowers shall (i) prepay
the outstanding Revolving Credit Loans (if any) in full, (ii) simultaneously
borrow new Revolving Credit Loans hereunder in an amount equal to such
prepayment, so that, after giving effect thereto, the Revolving Credit Loans are
held ratably by the Lenders in accordance with the respective Revolving Credit
Commitments of such Lenders (after giving effect to such Commitment Increase)
and (iii) pay to the Lenders the amounts, if any, payable under subsection 3.11.

2.8 Repayment of Revolving Credit Loans

TheEach Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender (except as may be otherwise provided in
subsection 2.4) the then unpaid principal amount of each Revolving Credit Loan
of such Lender on the Termination Date (or such earlier date on which the
Revolving Credit Loans become due and payable pursuant to Section 9 or
otherwise). The Parent Borrower hereby promises to the pay to the Administrative
Agent for the account of the Swingline Lenders the then unpaid principal amount
of each Swingline Loan on the earlier to mature of the Termination Date and the
fifth Business Day after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, the Parent Borrower shall repay all
Swingline Loans then outstanding and the proceeds of any such Borrower shall be
applied by the Administrative Agent to repay any Swingline Loans outstanding.
Each Borrower hereby further agrees to pay interest on the unpaid principal
amount of theits Revolving Credit Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in subsection 3.4.

 

32



--------------------------------------------------------------------------------

2.9 Subsidiary Borrowers; Designation of Foreign Subsidiary Borrowers

(a) The Parent Borrower may, at any time, upon not less than ten Business Days’
notice from the Parent Borrower to the Administrative Agent, designate any
additional Subsidiary of the Parent Borrower as a Subsidiary Borrower to receive
Loans hereunder by delivering to the Administrative Agent a duly executed
Subsidiary Borrower Designation for such Subsidiary. The obligation of each
Administrative Agent, Lender and Issuing Lender to make its initial Loan or
Letter of Credit to a particular Subsidiary Borrower, if designated as such on
or after the Closing Date, is subject to the satisfaction of the conditions that
(A) such Subsidiary Borrower shall have furnished to the Administrative Agent
(i) a Subsidiary Borrower Request, (ii) such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of such Subsidiary Borrower as the Administrative Agent may reasonably
require to evidence the identities, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents, (iii) one or more executed legal
opinions in form, content and substance reasonably satisfactory to the
Administrative Agent, and (iv) such reasonable documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation, to the extent reasonably requested
by the Administrative Agent or any Lender, (B) each of the Administrative Agent,
Lender and/or Issuing Lender, as applicable, shall have met all necessary
regulatory and licensing requirements and internal policy requirements and shall
be legally permitted to make Loans or Letters of Credit, as applicable, to such
Subsidiary Borrower and in the jurisdiction in which such Subsidiary Borrower is
organized and (C) lending to such Subsidiary Borrower will not cause any
administrative or operational issues for such Administrative Agent, Lender
and/or Issuing Lender, as applicable.

(b) In addition to the requirements set forth in Section 2.9(a), if the Parent
Borrower shall designate a Foreign Subsidiary as a Subsidiary Borrower pursuant
to Section 2.9(a), the Administrative Agent shall promptly notify each Lender in
writing (a “Notice of Designation”) and, each of the Administrative Agent,
Issuing Lender and each Lender at its option may make any Borrowing or otherwise
perform its obligations hereunder through any applicable lending office (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of such Borrower to repay any Borrowing in accordance with the
terms of this Agreement. Any Designated Lender shall be considered a Lender;
provided that in the case of an Affiliate or branch of a Lender, all provisions
applicable to a Lender shall apply to such Affiliate or branch of such Lender to
the same extent as such Lender; provided that for the purposes only of voting in
connection with any Loan Document, any participation by any Designated Lender in
any outstanding Borrowing shall be deemed a participation of such Lender.
Additionally, (x) such Lender’s obligations under this Agreement shall remain
unchanged, (y) such Lender shall remain solely responsible to the other parties
hereto for the performance of those obligations, and (z) the Parent Borrower,
each other Borrower, the Administrative Agent, the Lenders and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. As soon as
practicable after receiving a Notice of Designation from the Administrative
Agent, and in any event no later than seven Business Days after the date of such
Notice of Designation, any Lender or Issuing Lender that determines it does not
meet the conditions set forth in subsections 2.9(a)(B) or 2.9(a)(C) with respect
to such Foreign Subsidiary or the jurisdiction in which such Foreign Subsidiary
is organized, directly or through a Designated Lender (such Lender or Issuing
Lender, a “Protesting Lender”), shall so notify the Parent Borrower and the
Administrative Agent in writing. With respect to each Protesting Lender, which
has not withdrawn such notice, the Parent Borrower shall, effective on or before
the date that such Foreign Subsidiary shall have the right to borrow hereunder,
either (A) exercise its rights pursuant to Section 3.13 or (B) cancel its
request to designate such Foreign Subsidiary as a Subsidiary Borrower hereunder.

 

33



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, if, in any
applicable jurisdiction, the Administrative Agent, the Issuing Lender or any
Lender or any Designated Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, the Issuing Bank or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
Letter of Credit or (iii) issue, make, maintain, fund or charge interest or fees
with respect to any Borrowing to any Subsidiary Borrower who is organized under
the laws of a jurisdiction other than the United States, a state thereof or the
District of Columbia, such Person shall promptly notify the Administrative
Agent, then, upon the Administrative Agent notifying the Parent Borrower, and
until such notice by such Person is revoked, any obligation of such Person to
issue, make, maintain, fund or charge interest or fees with respect to any such
Borrowing shall be suspended, and to the extent required by applicable law,
cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay that
Person’s participation in the Loans or other applicable Obligations on the last
day of the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Parent Borrower or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable law), (B) to the extent applicable to the Issuing Lender, Cash
Collateralize that portion of applicable L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized and (C) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.

(d) The Parent Borrower may from time to time deliver a subsequent Subsidiary
Borrower Designation with respect to any Subsidiary Borrower, countersigned by
such Subsidiary Borrower, for the purpose of terminating such Subsidiary
Borrower’s designation as such, so long as, on the effective date of such
termination, all Obligations in respect of such Subsidiary Borrower shall have
been paid in full. In addition, if on any date a Subsidiary Borrower shall cease
to be a Subsidiary, all Obligations in respect of such Subsidiary Borrower shall
automatically become due and payable on such date and no further Loans may be
borrowed by such Subsidiary Borrower hereunder.

(e) In order to expedite the transactions contemplated by this Agreement, each
Subsidiary Borrower shall be deemed, by its execution and delivery of a
Subsidiary Borrower Request, to have appointed the Parent Borrower to act as
agent on behalf of such Subsidiary Borrower for the purpose of (i) giving any
notices contemplated to be given by such Subsidiary Borrower pursuant to this
Agreement, including, without limitation, borrowing notices, prepayment notices,
continuation notices and conversion notices, and (ii) paying on behalf of such
Subsidiary Borrower any Obligations owing by such Subsidiary Borrower, provided
that each Subsidiary Borrower shall retain the right, in its discretion, to
directly give any or all of such notices or make any or all of such payments.

(f) The Administrative Agent shall promptly notify the Lenders upon receipt of
any Subsidiary Borrower Designation and Subsidiary Borrower Request.

 

34



--------------------------------------------------------------------------------

SECTION 3. CERTAIN PROVISIONS APPLICABLE TO THE LOANS

3.1 Optional and Mandatory Prepayments

(a) TheAny Borrower may at any time and from time to time prepay outstanding
Revolving Credit Loans or Swingline Loans, in whole or in part, without premium
or penalty (other than any amounts payable pursuant to subsection 3.11 if such
prepayment is of LIBOR Loans and is made on a day other than the last day of the
Interest Period with respect thereto), (i) upon at least four Business Days’
irrevocable notice to the Administrative Agent in the case of Revolving Credit
Loans and (ii) in the case of Swingline Loans, irrevocable notice to the
Administrative Agent by not later than 3:00 p.m., New York City time, on the
Business Day immediately preceding the date of prepayment, in each case (i) and
(ii) above, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Loans, ABR Loans, a combination thereof, if of a
combination thereof, the amount allocable to each, or of Swingline Loans. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable by the relevant Borrower on the date specified therein.
Partial prepayments of Multicurrency Loans shall be in an aggregate principal
amount the Dollar Equivalent of which is at least $5,000,000 or an integral
multiple of $1,000,000 in excess thereof. Partial prepayments of Revolving
Credit Loans denominated in Dollars shall be in an aggregate principal amount of
at least $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
which is at least $100,000 or an integral multiple of $100,000 in excess
thereof.

(b) (i) If, at any time during the Commitment Period, for any reason the
Aggregate Revolving Credit Outstandings of all Lenders exceed the Aggregate
Revolving Credit Commitments then in effect, the Borrowers shall, without notice
or demand, immediately prepay the Loans in an amount that equals or exceeds the
amount of such excess (or, in the case of L/C Obligations after all Loans have
been prepaid, cash collateralize such L/C Obligations in accordance with the
provisions of subsection 4.8).

(ii) If, at the end of any month during the Commitment Period, for any reason
either (A) the Aggregate Multicurrency Outstandings exceed 105% of the Aggregate
Multicurrency Commitments or, (B) the Aggregate Swingline Outstandings exceed
the aggregate Swingline Commitment or (C) the L/C Obligations exceed the L/C
Commitment, the Borrowers shall, without notice or demand, immediately prepay
the Multicurrency Loans and/or the Swingline Loans and/or cash collateralize the
L/C Obligations in accordance with the provisions of subsection 4.8, as the case
may be, in amounts such that any such excess is eliminated.

(iii) Each prepayment of Loans pursuant to this subsection 3.1(b) shall be
accompanied by any amounts payable under subsection 3.11 in connection with such
prepayment.

3.2 Conversion and Continuation Options

(a) TheAny Borrower may elect from time to time to convert LIBOR Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election. TheAny Borrower may elect from time to time
to convert ABR Loans to LIBOR Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election in the case of
LIBOR Loans in Dollars and at least four Business Days’ prior irrevocable notice
of such election in the case of LIBOR Loans in Available Foreign Currencies. Any
such notice of conversion to LIBOR Loans shall specify the length of the initial
Interest Period therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of outstanding
LIBOR Loans and ABR Loans may be converted as provided herein, provided that
(i) no Multicurrency Loan may be converted to an ABR Loan, (ii) no Loan may be
converted into a LIBOR Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a conversion is not appropriate, (iii) no Loan may be
converted into a LIBOR Loan after the date that is one month prior to the
Termination Date and (iv) no Loan may be converted from one currency to another
currency.

 

35



--------------------------------------------------------------------------------

(b) Any LIBOR Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the relevant Borrower giving
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no LIBOR Loan
may, except as provided in the following proviso, be continued as such (A) when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Lenders have determined that such a continuation is not
appropriate or (B) after the date that is one month prior to the Termination
Date, and provided, further, that if thesuch Borrower shall fail to give such
notice or if such continuation is not permitted, (x) with respect to any such
Loans which are Multicurrency Loans, thesuch Borrower shall be deemed to have
specified an Interest Period of one month and (y) all such other Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any notice pursuant to this subsection 3.2(b),
the Administrative Agent shall promptly notify each Lender thereof.

3.3 Maximum Number of Tranches

Notwithstanding anything contained herein to the contrary, after giving effect
to any Borrowing, unless consented to by the Administrative Agent in its sole
discretion, (a) there shall not be more than twelve different Interest Periods
in effect in respect of all Revolving Credit Loans at any one time outstanding,
and (b) there shall not be more than eight different Multicurrency Loans in
respect of all Revolving Credit Loans at any one time outstanding.

3.4 Interest Rates and Payment Dates

(a) Each LIBOR Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
determined for such Interest Period plus the Applicable Margin in effect for
such day.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each Multicurrency Loan shall be a LIBOR Loan.

(d) Each Swingline Loan shall bear interest, at the election of the Parent
Borrower, at a rate per annum (rounded upwards, if necessary, to the next 1/100
of one percent) equal to (a) in the case of any Swingline Loan that is an ABR
Loan, the ABR plus the Applicable Margin, (b) in the case of any Alternative
Rate Swingline Loan, the sum of the Alternative Swingline Rate in effect on each
applicable day plus the applicable margin or (c) in the case of any Swingline
LIBOR Loan, the sum of the Swingline LIBO Rate in effect on each applicable day
plus the Applicable Margin.

( de) If all or a portion of (i) any principal of any Loan, (ii) any interest
payable thereon, (iii) any commitment fee or (iv) any other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the overdue principal of the Loans and any such
overdue interest, commitment fee or other amount shall bear interest at a rate
per annum which is (x) in the case of principal, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this subsection
plus 2% or (y) in the case of any such overdue interest, commitment fee or other
amount, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such overdue principal, interest,
commitment fee or other amount is paid in full (as well after as before
judgment).

 

36



--------------------------------------------------------------------------------

(ef) Interest pursuant to this subsection shall be payable in arrears on each
Interest Payment Date provided that interest accruing pursuant to paragraph
(e) of this subsection shall be payable from time to time on demand.

3.5 Computation of Interest and Fees

(a) (i) Whenever interest and fees are calculated on the basis of the Prime
Rate, interest shall be calculated on the basis of a 365 (or 366, as the case
may be) day year for the actual days elapsed, (ii) whenever Multicurrency Loans
are denominated in British Pounds Sterling, interest and fees with respect to
such Multicurrency Loans shall be calculated on the basis of a 365-day year for
the actual days elapsed and (iii) whenever Multicurrency Loans are denominated
in Australian Dollars, Canadian Dollars, Singapore Dollars or Hong Kong Dollars,
interest and fees with respect to such Multicurrency Loans shall be calculated
on the basis of a 365-day year (or 366 days in a leap year) for the actual days
elapsed; and, otherwise, interest and fees shall be calculated on the basis of a
360-day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the relevant Borrower and the Lenders of each
determination of an Adjusted LIBO Rate with respect to a LIBOR Loan or a
Swingline LIBOR Loan. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Statutory Reserve Rate, shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the relevant Borrower
and the Lenders of the effective date and the amount of each such change in
interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on theeach
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of theany Borrower, deliver to thesuch Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to subsection 3.4(a), (b) or (c).

3.6 Inability to Determine InterestAlternative Rate of Interest. If prior to the
first day of any Interest Period:

(ai) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the LIBO Rate or the
Adjusted LIBO Rate, as applicable (including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis), for such
Interest Period, or

(bii) the Administrative Agent shall have received notice from the Majority
Lenders that the LIBO Rate or the Adjusted LIBO Rate, as applicable, determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as given in good faith and conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Parent Borrower and the Lenders as soon as practicable thereafter. If such
notice is given, (w) any LIBOR Loans (excluding Multicurrency Loans) requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
provided, that, notwithstanding the provisions of subsection 2.2, theany
Borrower may cancel the request for such LIBOR Loan (including Multicurrency
Loans) by written notice to the Administrative Agent one Business Day prior to
the first day of such Interest Period and thesuch Borrower shall not be subject
to any liability pursuant to subsection 3.11 with respect to such cancelled
request, (x) any Loans that were to have been converted on the first day of such
Interest Period to LIBOR Loans (excluding

 

37



--------------------------------------------------------------------------------

Multicurrency Loans) shall be continued as ABR Loans, and (y) any outstanding
LIBOR Loans (excluding Multicurrency Loans) shall be converted, on the first day
of such Interest Period, to ABR Loans, and (z) any Multicurrency Loans to which
such Interest Period relates shall be repaid on the first day of such Interest
Period. Until such notice has been withdrawn by the Administrative Agent, no
further LIBOR Loans shall be made or continued as such, nor shall thesuch
Borrower have the right to convert ABR Loans to LIBOR Loans.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Parent Borrower shall endeavor to establish an alternate rate of interest to
the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 11.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Majority Lenders stating
that such Majority Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 3.6(b), only to the extent the LIBO Screen Rate for such Interest Period
is not available or published at such time on a current basis), (x) any interest
election request that requests the conversion of any Borrowing of Revolving
Credit Loans to, or continuation of any Borrowing of Revolving Credit Loans as,
a LIBOR Loan shall be ineffective and (y) if any request for a Borrowing of
Revolving Credit Loans requests a LIBOR Loan, such Borrowing shall be made as an
ABR Loan.

3.7 Pro Rata Treatment and Payments

(a) Except to the extent provided elsewhere in this Agreement to the contrary,
each payment of principal or interest in respect of the Loans shall be made pro
rata according to the amounts then due and owing to the respective Lenders.

(b) Each Borrowing by theeach Borrower of Revolving Credit Loans from the
Lenders hereunder shall be made pro rata according to the Funding Commitment
Percentages of the Lenders in effect on the date of such Borrowing (or
Multicurrency Funding Commitment Percentages in the case of Multicurrency
Loans). Each payment by the Parent Borrower on account of any commitment fee
hereunder and any reduction of the Revolving Credit Commitments of the Lenders
shall be allocated

 

38



--------------------------------------------------------------------------------

by the Administrative Agent among the Lenders pro rata according to the
Revolving Credit Commitment Percentages of the Lenders (or Multicurrency
Commitment Percentages in the case of Multicurrency Loans). Each payment
(including each prepayment) by theeach Borrower on account of principal of and
interest on the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then due
and owing to the Lenders. All payments (including prepayments) to be made by the
Borrowers hereunder in respect of amounts denominated in Dollars, whether on
account of principal, interest, fees or otherwise, shall be made without set off
or counterclaim and shall be made prior to 12:00 Noon, New York City time, on
the due date thereof to the Administrative Agent, for the account of the
Lenders, at the Administrative Agent’s office specified in subsection 11.2, in
Dollars and in immediately available funds. All payments (including prepayments)
to be made by the Borrowers hereunder with respect to principal and interest on
Multicurrency Loans shall be made without set off or counterclaim and shall be
made prior to 12:00 Noon, Local Time (or, with respect to each Loan denominated
in Swiss Francs, 8:00 A.M., Local Time), on the due date thereof, to the
Administrative Agent, for the account of the Lenders, in the city of the
Administrative Agent’s Applicable Payment Office for the applicable currency, in
the Available Foreign Currency with respect to which such Multicurrency Loan is
denominated and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the LIBOR Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a LIBOR Loan becomes due and payable on
a day other than a Business Day, the maturity of such payment shall be extended
to the next succeeding Business Day (and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension) unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to (i) the daily average of the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rates on interbank compensation (in the case of
a borrowing of Revolving Credit Loans denominated in Dollars) and (ii) the
greater of (A) the daily average of the greater of (1) the Federal Funds
Effective Rate and (2) a rate determined by the Administrative Agent in
accordance with banking industry rates on interbank compensation or (B) the
Administrative Agent’s reasonable estimate of its average daily cost of funds
(in the case of a borrowing of Multicurrency Loans), in each case for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this subsection shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon equal to (x) the rate per annum
applicable to ABR Loans hereunder (in the case of a borrowing of Revolving
Credit Loans denominated in Dollars) and (y) the greater of (1) the rate per
annum applicable to ABR Loans hereunder or (2) the Administrative Agent’s
reasonable estimate of its average daily cost of funds plus the Applicable
Margin applicable to Multicurrency Loans (in the case of a borrowing of
Multicurrency Loans), on demand, from the relevant Borrower (without prejudice
to any rights such Borrower may have against any such Lender).

 

39



--------------------------------------------------------------------------------

3.8 Illegality

Notwithstanding any other provision herein, if any Lender determines that the
adoption of or any change in any Requirement of Law or any change in the
interpretation or application thereof after the date hereof shall make it
unlawful for such Lender to make or maintain LIBOR Loans or Multicurrency Loans
as contemplated by this Agreement, then, on notice thereof by such Lender to the
Parent Borrower through the Administrative Agent, (a) the commitment of such
Lender hereunder to make LIBOR Loans or Multicurrency Loans, continue LIBOR
Loans or Multicurrency Loans as such and convert ABR Loans to LIBOR Loans shall
forthwith be suspended until such Lender notifies the Administrative Agent and
the Parent Borrower that the circumstances giving rise to such determination no
longer exists (which notification shall be promptly given to the Parent Borrower
after the Administrative Agent receives actual knowledge thereof), (b) such
Lender’s Loans then outstanding as LIBOR Loans (excluding Multicurrency Loans),
if any, shall be converted automatically to ABR Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law and (c) such Lender’s Multicurrency Loans
shall be prepaid on the last day of the then current Interest Period with
respect thereto or within such earlier period as required by law. If any such
conversion or prepayment of a LIBOR Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the relevant
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to subsection 3.11.

3.9 Requirements of Law

(a) If the adoption of or any change in any Requirement of Law or any change in
the interpretation or application thereof or compliance by any Lender or any
other Credit Party with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(i) shall subject any Credit Party to any Tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit, any Application, any
LIBOR Loan, or any Multicurrency Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (other than
(A) Non-Excluded Taxes, (B) U.S. federal withholding Tax imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (I) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by theany Borrower under subsection 3.13)
or (II) such Lender changes its lending office, except in each case to the
extent that, pursuant to subsection 3.10, amounts with respect to such Tax was
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(C) Tax attributable to such Lender’s failure to comply with section 3.10(d) or
section 3.10(e), or (D) any U.S. federal withholding Tax imposed under FATCA);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, liquidity or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender (which is not otherwise included in the determination of the
Adjusted LIBO Rate) or the Issuing Lenders; or

 

40



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or Multicurrency Loans, or issuing or
participating in Letters of Credit or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the relevant Borrower shall promptly
pay such Lender such additional amount or amounts as will compensate such Lender
for such increased cost or reduced amount receivable.

(b) If any Lender shall have determined that after the date hereof the adoption
of or any change in any Requirement of Law regarding capital or liquidity
requirements or any change in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under any Letter of Credit to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time, the relevant Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall notify the Parent Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that if such Lender fails to notify the Parent Borrower that such
Lender intends to claim any such reimbursement or compensation within 120 days
after such Lender has knowledge of its claim therefor, the Parent Borrower shall
not be obligated to compensate such Lender for the amount of such Lender’s claim
accruing prior to the date which is 120 days before the date on which such
Lender first notifies the Parent Borrower that it intends to make such claim; it
being understood that the calculation of the actual amounts may not be
practicable within such period and such Lender may provide such calculation as
soon as reasonably practicable thereafter without affecting or limiting the
Borrower’s’ payment obligations hereunder. A certificate as to any additional
amounts payable pursuant to this subsection submitted by such Lender to the
Parent Borrower (with a copy to the Administrative Agent) shall be conclusive in
the absence of manifest error. The agreements in this subsection shall survive
the termination of this Agreement and each other Loan Document and the payment
of the Loans and all other amounts payable hereunder and thereunder.

3.10 Taxes

(a) All payments made by or on account of any obligation of theany Borrower
under any Loan Document (including, for the avoidance of doubt, any such payment
made by the Administrative Agent on behalf of thesuch Borrower) shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes, except under any Requirement of Law; provided that, if under any
Requirement of Law any Taxes are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder or under any other
Loan Document as determined in good faith by the applicable Withholding Agent,
(i) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (ii) if such Tax is a Non-

 

41



--------------------------------------------------------------------------------

Excluded Tax, the amounts so payable by thesuch Borrower to the Administrative
Agent or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in such Loan Document as if such withholding or deduction had
not been made, provided further, however, that thesuch Borrower shall not be
required to increase any such amounts payable to any Lender, or indemnify any
Lender pursuant to this subsection 3.10(a) for any amounts of Tax, that (i) are
attributable to such Lender’s failure to comply with the requirements of
subsection 3.10(d) or subsection 3.10(e) or (ii) are United States withholding
taxes resulting from any Requirement of Law in effect (including FATCA) on the
date such Lender becomes a Pparty to this Agreement or changes lending offices,
except to the extent such Lender’s assignor (if any) was entitled at the time of
assignment, or such Lender was entitled at the time of the change in lending
office, to receive additional amounts from thesuch Borrower pursuant to this
subsection 3.10(a). Whenever any Taxes are payable by theany Borrower with
respect to any payment under any Loan Document or pursuant to this subsection
3.10(a), as promptly as possible thereafter thesuch Borrower shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt received by
thesuch Borrower showing payment thereof.

(b) In addition, theeach Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

(c) If (i) theany Borrower fails to pay any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority, (ii) fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, thesuch Borrower shall indemnify
the Administrative Agent and the Lenders for such amounts, any incremental
Taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure, in the case of (i) or (ii), or
any such direct imposition, in the case of (iii); provided, however, that no
indemnity in respect of clause (iii) will be required if thesuch Borrower was
not required to increase any amounts in respect of such Non-Excluded Tax under
the second proviso to subsection 3.10(a).

(d) (i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments hereunder or under any other
Loan Document shall deliver to the relevantParent Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Parent
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentations
(other than such documentation set forth in subsection 3.10(d)(ii)(A), (ii)(B)
and (ii)(D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

 

42



--------------------------------------------------------------------------------

(A) any Lender that is a “United States person” as defined by section
7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Parent Borrower or the Administrative Agent), duly completed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, duly
completed copies IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit J-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Parent Borrower within the meaning of
section 881(c)(3)(B) of the Code and (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), any other form prescribed by applicable law as a

 

43



--------------------------------------------------------------------------------

basis for claiming exemption from or a reduction in U.S. federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Parent Borrower to determine the
withholding or deduction required to be made;

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding Tax under the law of the jurisdiction in which theany relevant
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Parent Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Parent Borrower, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

(f) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for (i) the full amount of any Taxes attributable to such
Lender and (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of subsection 11.6(c) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(g) If any Lender or the Administrative Agent determines, in its sole discretion
that it has received a refund or credit in respect of any amounts paid by theany
Borrower pursuant to this subsection 3.10, it shall pay an amount equal to such
refund or credit to thesuch Borrower (but only to the extent of amounts paid by
thesuch Borrower pursuant to this subsection 3.10) net of all out-of-pocket
expenses of such Lender or the Administrative Agent and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that thesuch

 

44



--------------------------------------------------------------------------------

Borrower, upon the request of such Lender or the Administrative Agent, agrees to
repay the amount paid over to thesuch Borrower pursuant to this paragraph (g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender or the Administrative Agent in the event
such Lender or the Administrative Agent is required to repay such refund or
credit. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to thesuch
Borrower or any other Person.

(h) The agreements in this subsection 3.10 shall survive the termination of this
Agreement and each other Loan Document and the payment of the Loans and all
other amounts payable hereunder and thereunder.

(i) For purposes of this subsection 3.10, the term “Lender” includes the Issuing
Lenders and the Swingline Lenders and the term “applicable law” includes FATCA.

3.11 Break Funding Payments

TheEach Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur,
including, to the extent any of the Loans are denominated in any Available
Foreign Currency, the losses and expenses of such Lender attributable to the
premature unwinding of any Hedging Agreement entered into by such Lender in
respect of the foreign currency exposure attributable to such Loan, as a
consequence of (a) default by thesuch Borrower in making a conversion into or
continuation of LIBOR Loans, after thesuch Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by thesuch Borrower in making any prepayment after thesuch Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or any other Loan Document, or (c) the making of a prepayment of LIBOR Loans, or
the conversion of LIBOR Loans to ABR Loans, by such Borrower on a day which is
not the last day of an Interest Period with respect thereto or (d) any
assignment as a result of a request by thesuch Borrower pursuant to subsection
3.12 of any LIBOR Loan. Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid or converted, or not so borrowed, prepaid, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, prepay, convert or continue to the last day of such
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) at
the applicable rate of interest for such Loans provided for herein over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. This
covenant shall survive the termination of this Agreement and each other Loan
Document and the payment of the Loans and all other amounts payable hereunder
and thereunder. A certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender to the relevant Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error.

 

45



--------------------------------------------------------------------------------

3.12 Change of Lending Office

If any Lender requests compensation under subsection 3.9, or requires theany
Borrower to pay any amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to subsection 3.10(a), then such Lender shall (at
the request of thesuch Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to subsection 3.9 or
3.10(a), as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. TheEach Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

3.13 Replacement of Lenders.

TheAny Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to subsection 3.9 or 3.10(a), (b)
becomes a Defaulting Lender or a Protesting Lender, or (c) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Majority Lenders has been obtained) with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (iv) the relevant
Borrowers shall be liable to such replaced Lender under subsection 3.11 if any
LIBOR Loan owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (v) the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of subsection 11.6 (provided that the replacement
financial institution or the relevant Borrowers shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the relevant Borrowers shall pay all
additional amounts (if any) required pursuant to subsection 3.9 or 3.10(a), as
the case may be, and (viii) any such replacement shall not be deemed to be a
waiver of any rights that theany Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Acceptance executed by the relevant Borrowers, the Administrative
Agent and the assignee, and that the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective. A
Lender shall not be required to make any such assignment if, prior thereto, as a
result of a waiver by such Lender or otherwise (including as a result of any
action taken by such Lender under subsection 3.12), the circumstances entitling
the relevant Borrowers to require such assignment cease to apply.

3.14 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to subsection 2.5(a);

 

46



--------------------------------------------------------------------------------

(b) the Revolving Credit Commitment Percentage of such Defaulting Lender shall
not be included in determining whether the Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to subsection 11.1); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (excluding from determination thereof the Revolving
Credit Commitment of such Defaulting Lender) but only to the extent the sum of
all non-Defaulting Lenders’ Aggregate Revolving Extensions of Credit plus such
Defaulting Lender’s L/C ExposureCredit Outstandings does not exceed the total of
all non-Defaulting Lenders’ Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the relevant Borrower shall within two Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing
Lenders, only thesuch Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in subsection
4.8 for so long as such L/C Exposure is outstanding;

(iii) if the relevant Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, thesuch Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
subsection 4.3(a) with respect to such Defaulting Lender’s L/C Exposure during
the period such Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to subsection
2.5(a) and subsection 4.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Commitment Percentages (excluding from
determination thereof the Revolving Credit Commitment of such Defaulting
Lender); and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lenders or any other
Lender hereunder, all letter of credit fees (including fronting fees) payable
under subsection 4.3(a) with respect to such Defaulting Lender’s L/C Exposure
shall be payable to the applicable Issuing Lender until and to the extent that
such L/C Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding L/C Exposure will
be 100% covered by the Revolving Credit Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the relevant Borrower in
accordance with subsection 3.14(c), and Swingline Exposure related to any newly
made Swingline Loan or L/C Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with subsection 3.14(c)(i) (and such Defaulting Lender shall not
participate therein).

 

47



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) any Swingline Lender or any Issuing Lender has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless the Swingline Lenders or the Issuing Lenders, as the case may be, shall
have entered into arrangements with the relevant Borrowers or such Lender,
satisfactory to each Swingline Lender or each Issuing Lender, as the case may
be, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Parent Borrower, each Swingline
Lender and each Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Commitment Percentage.

3.15 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of theeach Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) in the case of Revolving Credit Loans and Swingline Loans, the amount of
each Revolving Credit Loan or Swingline Loan, made hereunder, the Type thereof
and each Interest Period applicable thereto, (ii) in the case of Multicurrency
Loans, the amount and currency of each Multicurrency Loans and each Interest
Period applicable thereto, (iii) the amount of any principal or interest due and
payable or to become due and payable from theeach Borrower to each Lender
hereunder and (iv) both the amount of any sum received by the Administrative
Agent hereunder from theeach Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 3.15 shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of thesuch
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of theany Borrower
to repay (with applicable interest) the Loans made to such Borrower by such
Lender in accordance with the terms of this Agreement.

(d) TheEach Borrower agrees that, upon the request to the Administrative Agent
by any Lender, thesuch Borrower will execute and deliver to such Lender a
promissory note of thesuch Borrower evidencing the Revolving Credit Loans of
such Lender, substantially in the form of Exhibit E with appropriate insertions
as to date and principal amount (a “Revolving Credit Note”).

 

48



--------------------------------------------------------------------------------

(e) The Parent Borrower agrees that, upon the request of a Swingline Lender, the
Parent Borrower will execute and deliver to such Lender a promissory note of the
Parent Borrower evidencing the Swingline Loans of such Lender, substantially in
the form of Exhibit F with appropriate insertions (a “Swingline Note”).

SECTION 4. LETTERS OF CREDIT

4.1 L/C Commitment

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in subsection 4.4(a), agrees to
issue standby letters of credit (“Letters of Credit”) for the account of theany
Borrower on any Business Day during the Commitment Period in such form as may be
approved from time to time by the applicable Issuing Lender; provided that an
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) such Issuing Lender’s Aggregate Revolving Extensions of Credit
Outstandings shall exceed its Revolving Credit Commitment or (iii) the Aggregate
Revolving Credit Outstandings of all Lenders would exceed the Aggregate
Revolving Credit Commitments. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the date that is one Business Day prior to
the Termination Date, unless all the Lenders have approved the expiry date of
such Letter of Credit or such Letter of Credit shall have been cash
collateralized in a manner acceptable to the applicable Issuing Lender. The
Existing Letters of Credit will be deemed Letters of Credit issued on the
Closing Date for all purposes hereunder.

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

4.2 Procedure for Issuance of Letter of Credit

TheAny Borrower may from time to time request that an Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request. Upon receipt of any
Application, the applicable Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures, provided that
if the relevant Borrower furnishes to the Issuing Lender all of the foregoing
documentation by no later than 12:00 P.M. on the day which is at least two
Business Days prior to the proposed date of issuance, such issuance shall occur
by no later than 5:00 P.M. on the proposed date of issuance. The applicable
Issuing Lender shall furnish a copy of such Letter of Credit to thesuch Borrower
promptly following the issuance thereof and shall deliver the original thereof
in accordance with the relevant Application. The applicable Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

4.3 Fees and Other Charges

(a) The Borrowers will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin in effect from time to time with
respect to LIBOR Loans, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date (it
being understood that with respect to the Existing Letters of Credit, the
issuance date shall be deemed to be the Closing Date). In addition, the
Borrowers shall pay to each Issuing Lender

 

49



--------------------------------------------------------------------------------

for its own account a fronting fee of 0.125% per annum on the undrawn and
unexpired amount of each Letter of Credit issued by it, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date (it being
understood that with respect to the Existing Letters of Credit, the issuance
date shall be deemed to be the Closing Date).

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

4.4 L/C Participations

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lenders, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Credit Commitment Percentage
in each Issuing Lender’s obligations and rights under and in respect of each
Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit for
which the applicable Issuing Lender is not reimbursed in full by the relevant
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
that is not so reimbursed; provided, however, that subject to subsection 4.4(b)
hereof, notwithstanding anything in this Agreement to the contrary, in respect
of each drawing under any Letter of Credit, the maximum amount that shall be
payable by any L/C Participant, whether as a Revolving Credit Loan pursuant to
subsection 4.5 and/or as a participation pursuant to this subsection 4.4(a),
shall not exceed such L/C Participant’s Revolving Credit Commitment Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed by
the relevant Borrower. Each L/C Participant’s obligation to pay such amount
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the applicable Issuing
Lender, theany Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 6, (iii) any adverse
change in the condition (financial or otherwise) of theany Borrower, (iv) any
breach of this Agreement or any other Loan Document by theany Borrower or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to subsection 4.4(a) in respect of any unreimbursed portion of
any payment made by such Issuing Lender under any Letter of Credit is not paid
to such Issuing Lender on the date such payment is due, but is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average of the greater
of (A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rates on interbank
compensation during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to subsection
4.4(a) is not made available to the applicable Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on

 

50



--------------------------------------------------------------------------------

demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of an Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
subsection shall be conclusive in the absence of manifest error. Notwithstanding
anything contained herein to the contrary, until a L/C Participant funds any
amount required to be paid by such L/C Participant to an Issuing Lender pursuant
to subsection 4.4(a), interest allocable to or in respect of such amount shall
be solely for the account of such Issuing Lender.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 4.4(a), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the relevant
Borrower or otherwise, including proceeds of collateral applied thereto by the
applicable Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by the applicable Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by the applicable Issuing Lender to it.

4.5 Reimbursement Obligation of the Borrowers

The relevant Borrower agrees to reimburse any Issuing Lender on the Business Day
next succeeding the Business Day on which such Issuing Lender notifies the such
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by such Issuing Lender for the amount of (a) such draft so paid and
(b) any Taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment. Each such payment shall be made to the
applicable Issuing Lender in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate per annum applicable to
ABR Loans set forth in (i) until the Business Day next succeeding the date of
the relevant notice, subsection 3.4(b) and (ii) thereafter, subsection 3.4(de).
Each drawing under any Letter of Credit shall (unless an event of the type
described in subsection 9(c) or (h) shall have occurred and be continuing with
respect to the relevant Borrower, in which case the procedures specified in
subsection 4.4 for funding by L/C Participants shall apply) constitute a request
by thesuch Borrower to the Administrative Agent for a borrowing pursuant to
subsection 2.2 of ABR Loans in the amount of such drawing (and the minimum
borrowing amount in such subsection shall not apply to such borrowing). The
Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Credit Loans could be made, pursuant to subsection 2.2,
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the relevant Issuing Lender of
such drawing under such Letter of Credit.

4.6 Obligations Absolute

TheEach Borrower’s obligations under this Section 4 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that theany Borrower may have or have had
against any Issuing Lender, any L/C Participant, any beneficiary of a Letter of
Credit or any other Person. TheEach Borrower also agrees with the Issuing
Lenders and the L/C Participants that the Issuing Lenders and the L/C
Participants shall not be responsible for, and thesuch Borrower’s Reimbursement
Obligations under subsection 4.5 shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among thesuch Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of thesuch Borrower against any beneficiary
of such

 

51



--------------------------------------------------------------------------------

Letter of Credit or any such transferee. The Issuing Lenders and the L/C
Participants shall not be liable for, and theeach Borrower’s Reimbursement
Obligations under subsection 4.5 shall not be affected by, any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the applicable Issuing Lender. TheEach Borrower agrees that any
action taken or omitted by an Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct and in accordance with the standards of
care specified in the Uniform Commercial Code of the State of New

York, shall be binding on thesuch Borrower and shall not result in any liability
of any Issuing Lender or any L/C Participant to thesuch Borrower.

4.7 Letter of Credit Payments

If any draft shall be presented for payment under any Letter of Credit, the
applicable Issuing Lender shall promptly notify the relevant Borrower of the
date and amount thereof. The responsibility of any Issuing Lender to theany
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

4.8 Cash Collateralization

If an Event of Default shall occur and be continuing and the relevant Borrower
receives notice from the Administrative Agent or the Majority Lenders demanding
the deposit of cash collateral pursuant to this paragraph, the relevant Borrower
shall immediately deposit into an account established and maintained on the
books and records of the Administrative Agent, which account may be a
“securities account” (within the meaning of Section 8-501 of the Uniform
Commercial Code as in effect in the State of New York), in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the L/C Obligations as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to theany Borrower described in paragraph (e) or
(i) of Section 9. Such deposit shall be held by the Administrative Agent as
collateral for the L/C Obligations under this Agreement, and for this purpose
theeach Borrower hereby grants a security interest to the Administrative Agent
for the benefit of the Lenders in such collateral account and in any financial
assets (as defined in the Uniform Commercial Code as in effect in the State of
New York) or other property held therein. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the relevant Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse an Issuing Lender for L/C
Obligations for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
thesuch Borrower in respect of the other L/C Obligations at such time or, if the
maturity of the Loans has been accelerated but subject to the consent of the
applicable Issuing Lender, be applied to satisfy other Obligations; provided,
however, that the relevant Borrower shall be entitled to all deposits in such
account at such time as no Event of Default shall then exist.

 

52



--------------------------------------------------------------------------------

4.9 Letter of Credit Rules

Unless otherwise expressly agreed by the applicable Issuing Lender and the
applicable Borrower, when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to such Letter of Credit.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants, and each Subsidiary Borrower by
its execution and delivery of a Subsidiary Borrower Request represents and
warrants (to the extent specifically applicable to such Subsidiary Borrower), to
the Administrative Agent and each Lender that:

5.1 Financial Condition

(a) The consolidated and consolidating balance sheets of the Parent Borrower and
its consolidated Subsidiaries as at December 31, 2016 and December 31, 2015,
respectively, and the related consolidated and consolidating statements of
operations and of cash flows for the fiscal years ended on such dates, reported
on by BDO USA, LLP, copies of which have heretofore been furnished to each
Lender, present fairly, in all material respects, the consolidated and
consolidating financial condition of the Parent Borrower and its consolidated
Subsidiaries as at such dates, and the consolidated and consolidating results of
their operations and of their cash flows for the fiscal years then ended. All
such financial statements, including the related schedules and notes thereto,
were, as of the date prepared, prepared in accordance with GAAP applied
consistently throughout the periods involved (except as otherwise expressly
noted therein), and show all material Indebtedness and other liabilities, direct
or contingent, of the Parent Borrower and each of its Subsidiaries as of the
dates thereof, including liabilities for Taxes, material commitments and
Indebtedness. Neither the Parent Borrower nor any of its consolidated
Subsidiaries had, at the date of the most recent balance sheets referred to
above, any material Guarantee Obligation, material contingent liability or
material liability for Taxes, or any material long-term lease or material
forward or long-term commitment, including, without limitation, any interest
rate or foreign currency swap or exchange transaction, which is not reflected in
the foregoing statements or in the notes thereto.

(b) As of the date hereof, there are no material liabilities or obligations of
the Parent Borrower or any of its Subsidiaries, whether direct or indirect,
absolute or contingent, or matured or unmatured, other than (i) as disclosed or
provided for in the financial statements and notes thereto which are referred to
above, or (ii) which are disclosed elsewhere in this Agreement or in the
Schedules hereto, or (iii) arising in the ordinary course of business since
December 31, 2016 or (iv) created by this Agreement. As of the date hereof, the
written information, exhibits and reports furnished by the Parent Borrower to
the Lenders in connection with the negotiation of this Agreement, taken as a
whole, are complete and correct in all material respects.

5.2 No Material Adverse Change

Since December 31, 2016, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

5.3 Organization; Powers

Each of the Parent Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite corporate or other applicable power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c)is duly qualified as a foreign corporation or other
applicable entity and in good standing (or equivalent status) under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law (provided that no representation or warranty is
made in this subsection 5.3(d) with respect to Requirements of Law referred to
in subsections 5.8, 5.10, 5.13 or 5.15), except to the extent that the failure
of the foregoing clauses (a) (only with respect to Subsidiaries of the Parent
Borrower which are not Guarantors), (c) and (d) to be true and correct could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Authorization; Enforceability

Each of the Parent Borrower and its Subsidiaries has the requisite corporate or
other applicable power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party, if any, and, in the case of
each of the Borrowers, to borrow hereunder and has taken all necessary corporate
action to authorize (in the case of theeach Borrower) the borrowings on the
terms and conditions of this Agreement, any Notes and any Applications and to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required with respect to theany Borrower or any of its Subsidiaries in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which thesuch
Borrower or any Guarantor (if any) is a party. This Agreement and each other
Loan Document to which theany Borrower or any Guarantor (if any) is, or is to
become, a party has been or will be, duly executed and delivered on behalf of
thesuch Borrower or such Guarantor (if any). This Agreement (or, in the case of
each Subsidiary Borrower, the relevant Subsidiary Borrower Request) and

each other Loan Document to which theeach Borrower or any Guarantor (if any) is,
or is to become, a party constitutes or will constitute, a legal, valid and
binding obligation of thesuch Borrower or such Guarantor (if any), as the case
may be, enforceable against thesuch Borrower or such Guarantor (if any), as the
case may be, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

5.5 Governmental Approvals; No Conflicts

The execution, delivery and performance of the Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or Contractual Obligation of the Parent Borrower or of any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect and will not result in, or require, the creation or imposition of any
Lien on any of its or their respective properties or revenues pursuant to any
such Requirement of Law or Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

5.6 No Material Litigation

No litigations, investigations or proceedings of or before any arbitrator or
Governmental Authority are pending or, to the knowledge of theany Borrower,
threatened by or against thesuch Borrower or any of its Subsidiaries or against
any of its or their respective properties (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) as
to which (i) there is a reasonable likelihood of an adverse determination and
(ii) that, if adversely determined, would, individually or in the aggregate,
have a Material Adverse Effect.

5.7 Compliance with Laws and Agreements

Each of the Parent Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all Contractual Obligations binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

5.8 Taxes

Each of the Parent Borrower and its Subsidiaries has timely filed or caused to
be filed all Federal, state and other material Tax returns and reports required
to have been filed and has paid or caused to be paid all such Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Parent Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect.

5.9 Purpose of Loans

The purpose of the Loans is to finance the working capital and general corporate
needs of the relevant Borrower and each of its Subsidiaries and Affiliates,
including, but not limited to, acquisitions and the refinancing of any
indebtedness of the Parent Borrower outstanding on the Closing Date.

5.10 Environmental Matters

(a) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Parent Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability or has actual knowledge of a potential claim that is reasonably likely
to result in Environmental Liability to the Parent Borrower or any of its
Subsidiaries or (iii) has received written notice of any claim with respect to
any Environmental Liability.

(b) Since the date of this Agreement, with respect to any Environmental
Liability, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

5.11 Disclosure

(a) Any of the information provided to the Administrative Agent or the Lenders
in writing (other than financial projections) in connection with or pursuant to
this Agreement, taken as a whole, as of the date such information was furnished
to the Administrative Agent or Lenders and as of the Closing Date, did not
contain any untrue statement of any material fact or omit to state a fact
necessary in order to make such statements or information not misleading in any
material respect, in each case in light of the circumstances under which such
statements were made or information provided. Any financial projections
contained in the Confidential Information Memorandum that have been furnished to
the Administrative Agent and the Lenders in writing in connection with this
Agreement, have been prepared in good faith based upon assumptions which were in
the Parent Borrower’s judgment reasonable when such projections were made, it
being acknowledged that such projections are subject to the uncertainty inherent
in all projections of future results and that there can be no assurance that the
results set forth in such projections will in fact be realized.

(b) As of the First Amendment Effective Date, to the best knowledge of the
Borrowers, the information included in any Beneficial Ownership Certificate
provided on or prior to the First Amendment Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.

5.12 Ownership of Property: Liens

Each of the Parent Borrower and its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.13 ERISA

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $20,000,000 the fair market value
of the assets of all such underfunded Plans.

5.14 [Reserved]

5.15 Investment and Holding Company Status

Neither the Parent Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

56



--------------------------------------------------------------------------------

5.16 Guarantors

As of the Closing Date and after giving effect to the transactions contemplated
hereby, no Subsidiary has issued or is subject to any Guarantee Obligation in
respect of any debt securities or bank debt of theany Borrower.

5.17 Anti-Corruption Laws and Sanctions

The Parent Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Parent Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Parent Borrower, any Subsidiary of the Parent Borrower or any of their
respective directors, officers or employees, or (b) to the knowledge of theany
Borrower, any agent of thesuch Borrower or any Subsidiary of thesuch Borrower
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by the Credit
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

5.18 EEA Financial Institutions. Neither theany Borrower nor any Guarantor (if
any) is an EEA Financial Institution.

5.19 Representations as to Foreign Obligors. The Parent Borrower and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

57



--------------------------------------------------------------------------------

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.20 Margin Regulations. No Borrower is engaged, nor will engage, principally or
as one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no part of the proceeds of any Borrowing or Letter of Credit
extension hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of any Borrower
only or of the Parent Borrower and its Subsidiaries on a consolidated basis)
will be Margin Stock.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Loans and Letters of Credit

The agreement of each Lender to make the initial Loan requested to be made by
it, or each Issuing Lender to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction on the Closing Date of the following
conditions precedent:

(a) Unless waived by all the Lenders, the Administrative Agent’s receipt of the
following, each properly executed by a Responsible Officer of the Parent
Borrower or a Guarantor, as the case may be (to the extent there are any
Guarantors as of the Closing Date), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender, the Parent Borrower and
each Guarantor (to the extent there are any Guarantors as of the Closing Date);

(ii) Revolving Credit Notes executed by the Parent Borrower in favor of each
Lender requesting such a Note, each in a principal amount equal to such Lender’s
Commitment;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Parent Borrower and/or
any of the Guarantors (to the extent there are any Guarantors as of the Closing
Date) as the Administrative Agent may require to evidence the identities,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Parent Borrower and each
Guarantor (to the extent there are any Guarantors as of the Closing Date) is
duly organized or formed, validly existing and in good standing, including
certified copies of the organization documents and certificates of good standing
with respect to the Parent Borrower and the Guarantors (to the extent there are
any Guarantors as of the Closing Date);

 

58



--------------------------------------------------------------------------------

(v) a certificate signed by a Responsible Officer of the Parent Borrower
certifying that the conditions specified in subsections 6.2(a) and (b) have been
satisfied as of the Closing Date (including, solely for purposes of this
subsection 6.1, the representations made in subsections 5.2 and 5.6);

(vi) an opinion of counsel to the Parent Borrower and the Guarantors (to the
extent there are any Guarantors as of the Closing Date) in form and substance
reasonably satisfactory to the Administrative Agent;

(vii) evidence that the Existing Facility has been or concurrently with the
Closing Date is being terminated, all Indebtedness and obligations of the Parent
Borrower incurred thereunder have been, or with the initial Revolving Credit
Loans hereunder on the Closing Date will be, repaid and the Parent Borrower and
its Subsidiaries released from all liability thereunder (except such as by their
express terms survive such repayment and termination), and all Liens, if any,
securing obligations under the Existing Facility have been or concurrently with
the Closing Date are being released;

(viii) a compliance certificate substantially in the form attached hereto as
Exhibit G, signed by a Responsible Officer of the Parent Borrower dated as of
the Closing Date demonstrating compliance with the financial covenant contained
in subsection 8.1 as of the end of the fiscal quarter most recently ended prior
to the Closing Date;

(ix) audited financial statements of the Parent Borrower for fiscal years 2015
and 2016 (which the Administrative Agent acknowledges it has received); and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Majority Lenders may reasonably require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) The Parent Borrower shall have paid all Attorney Costs of the Administrative
Agent to the extent invoiced prior to or on the Closing Date.

(d) In the good faith judgment of the Administrative Agent and the Lenders:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in any financial and business projections, budgets,
pro forma data and forecasts concerning the Parent Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Closing Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened against the
Parent Borrower or any of its Subsidiaries or against any of its or their
respective properties as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would, individually or in the
aggregate, have a Material Adverse Effect; and

 

59



--------------------------------------------------------------------------------

(iii) the Parent Borrower shall have received all approvals, consents and
waivers, and shall have made or given all necessary filings and notices, as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any material default under, conflict with or violation of (A) any
applicable law, rule, regulation, order or decree of any Governmental Authority
or arbitral authority or (B) any agreement, document or instrument to which the
Parent Borrower or any Subsidiary is a party or by which any of them or their
properties is bound.

6.2 Conditions to Each Loan and Letter of Credit

The agreement of each Lender to make any Loan requested to be made by it on any
date, or each Issuing Lender to issue, amend, renew or extend any Letter of
Credit (including, without limitation, its initial Loan) is subject to the
satisfaction of the following conditions precedent:

(a) Each of the representations and warranties made by the Parent Borrower and,
in the case of a borrowing by a Subsidiary Borrower, by such Subsidiary
Borrower, in or pursuant to the Loan Documents (excluding the representations
made in subsections 5.2 and 5.6) shall be true and correct in all material
respects on and as of such date as if made on and as of such date (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) If the relevant Borrower is a Subsidiary Borrower, then the conditions of
Section 2.9 to the designation of such Borrower as a Subsidiary Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

(bc ) No Default or Event of Default shall have occurred and be continuing on
such date or after giving effect to the Loans requested to be made or the
Letter(s) of Credit requested to be issued, amended, renewed or extended.

Each Borrowing (and request for the same) by the relevant Borrower hereunder
shall constitute a representation and warranty by the relevant Borrower as of
the date hereof that the conditions contained in this subsection have been
satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Parent Borrower hereby agrees that, so long as the Commitments (or any of
them) remain in effect, any Letter of Credit is outstanding or any amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document, the Parent Borrower shall, and (except in the case of delivery of
financial information, reports and notices) shall cause each of its Subsidiaries
to:

7.1 Financial Statements.

Furnish to each Lender (the delivery of which shall be deemed made on the date
on which the Parent Borrower provides written notice to the Administrative Agent
that such information has been posted on the Parent Borrower’s website on the
Internet at http://www.henryschein.com or is available on the website of the
U.S. Securities and Exchange Commission at http://www.sec.gov (to the extent
such information has been posted or is available as described in such notice)):

(a) as soon as available, but in any event within 90 days (or, to the extent the
Parent Borrower is a reporting company under the Securities Act of 1933, as
amended, such shorter period as shall be required under the applicable rules of
the Securities and Exchange Commission for the filing of its annual report on
Form 10-K) after the end of each fiscal year of the Parent Borrower, a copy of
the

 

60



--------------------------------------------------------------------------------

audited consolidated and consolidating balance sheets of the Parent Borrower and
its consolidated Subsidiaries as at the end of such year and the related
consolidated and consolidating statements of operations and stockholders’ equity
and of cash flows for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous year, reported on without a
qualification arising out of the scope of the audit, by BDO USA, LLP or any
other independent certified public accountants of nationally recognized standing
reasonably acceptable to the Majority Lenders, including an executive summary of
the management letter prepared by such accountants; provided, however, that if a
Default or Event of Default shall have occurred and shall be continuing, the
full text of such management letter shall be provided to the Administrative
Agent; and

(b) as soon as available, but in any event not later than 45 days (or, to the
extent the Parent Borrower is a reporting company under the Securities Act of
1933, as amended, such shorter period as shall be required under the applicable
rules of the Securities and Exchange Commission for the filing of its quarterly
report on Form 10-Q) after the end of each of the first three quarterly periods
of each fiscal year of the Parent Borrower, the unaudited consolidated and
consolidating balance sheets of the Parent Borrower and its consolidated
Subsidiaries as at the end of each such quarter and the related unaudited
consolidated and consolidating statements of operations and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period or periods in the previous year, all certified by a
Responsible Officer of the Parent Borrower as being fairly stated in all
material respects (subject to normal, recurring, year-end audit adjustments and
the absence of GAAP notes thereto).

(c) All such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (subject, in the case of the aforesaid quarterly
financial statements, to normal, recurring, year-end audit adjustments and the
absence of GAAP notes thereto).

7.2 Certificates; Other Information

Furnish to the Administrative Agent and, except under paragraph (a) below, each
of the Lenders:

(a) simultaneously with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a certificate of the chief financial officer or
treasurer of the Parent Borrower, certifying that to the best of his knowledge
(i) no Default or Event of Default has occurred and is continuing or, if a
Default or Event of Default has occurred and is continuing, a statement as to
the nature thereof and the action which is proposed to be taken with respect
thereto, with computations demonstrating compliance (or non-compliance, as the
case may be) with the covenant contained in subsection 8.1, and (ii) such
financial statements have been prepared in accordance with GAAP (subject in the
case of subsection 7.1(b) to normal, recurring, year-end adjustments and except
for the absence of GAAP notes thereto);

(b) promptly, following any request therefor, (x) such additional financial and
other information as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request; and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation;

 

61



--------------------------------------------------------------------------------

(c) promptly after the same are available (which shall be deemed available on
the date on which the Parent Borrower provides written notice to the
Administrative Agent that such information has been posted on the Parent
Borrower’s website on the Internet at http://www.henryschein.com or is available
on the website of the U.S. Securities and Exchange Commission at
http://www.sec.gov (to the extent such information has been posted or is
available as described in such notice)), and in any event within five
(5) Business Days after the sending or filing thereof, copies of all proxy
statements, financial statements and reports which the Parent Borrower or any of
its Subsidiaries sends to its stockholders, and copies of all regular, periodic
and special reports and all registration statements which the Parent Borrower or
any such Subsidiary files with the Securities and Exchange Commission or any
governmental authority which may be substituted therefor, or with any national
securities exchange or state securities administration; and

(d) upon the reasonable request of Administrative Agent, copies of documents
described in Sections 101(k) or 101(l) of ERISA that the Parent Borrower or any
ERISA Affiliate has received from any Multiemployer Plan with respect to such
Multiemployer Plan.

7.3 Conduct of Business and Maintenance of Existence

(a) Preserve, renew and keep in full force and effect its corporate existence
and good standing under the laws of its jurisdiction of organization (except as
could not in the aggregate be reasonably expected to have a Material Adverse
Effect or as otherwise permitted hereunder), (b) take all reasonable action to
maintain all rights, privileges and franchises necessary in the normal conduct
of its business, and (c) comply with all Contractual Obligations and
Requirements of Law, except to the extent that failure to comply therewith could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect.

7.4 Payment of Obligations

Pay and discharge all of its obligations and liabilities as the same shall
become due and payable, including (a) all Taxes upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Parent Borrower or such Subsidiary, except to the
extent that the failure to do so could not individually or in the aggregate
reasonably be expected to result in a Material Adverse Effect, (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property (other
than Liens permitted by subsection 8.2); and (c) all Indebtedness (other than
Indebtedness permitted under subsection 8.3(b)(viii)), as and when due and
payable (after giving effect to any applicable grace periods), (i) but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness and (ii) unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Parent Borrower or such
Subsidiary.

7.5 Maintenance of Properties

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.6 Maintenance of Insurance

Maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are maintained by companies engaged in
the same or similar businesses operating in the same or similar locations.

 

62



--------------------------------------------------------------------------------

7.7 Books and Records

Maintain (a) proper books of record and account in conformity with GAAP
consistently applied in which all entries required by GAAP shall be made of all
financial transactions and matters involving the assets and business of the
Parent Borrower and its Subsidiaries, and (b) such books of record and account
in conformity with all applicable requirements of any Governmental Authority
having regulatory jurisdiction over the Parent Borrower or any of its
Subsidiaries, except where the failure to so comply would not result in a
Material Adverse Effect.

7.8 Inspection Rights

Subject to subsection 11.14, permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours as may be reasonably desired, upon
reasonable advance notice to a Responsible Officer of the relevant Borrower or
suchrelevant Guarantor (if any), as the case may be; provided, however, that
(a) the Administrative Agent and the Lenders shall not exercise such rights more
often than one time during any calendar year absent the existence of an Event of
Default; (b) the Lenders shall use reasonable efforts to coordinate with the
Administrative Agent in order to minimize the number of such inspections and
discussions and (c) when an Event of Default has occurred and is continuing, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
relevant Borrower at any time during normal business hours and without advance
notice.

7.9 Compliance with Laws

Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, including all Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Parent
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

7.10 Use of Proceeds

Use the proceeds of Loans to refinance existing Indebtedness under the Existing
Facility, for working capital and general corporate purposes of the relevant
Borrower, its Subsidiaries and its Affiliates in the ordinary course of
business, including, but not limited to, acquisitions, capital expenditures and
the repurchase of its capital stock. No part of the proceeds of any loans will
be used, whether directly or indirectly, for any purpose that entails violation
of any of the Regulations of the Federal Reserve Board, including Regulations T,
U and X.

7.11 Notices

Promptly give notice to the Administrative Agent and each Lender upon obtaining
actual

knowledge of:

(a) the occurrence of any Default or Event of Default;

 

63



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

(c) the following events, as soon as possible and in any event within 30 days
after theany Borrower knows thereof: (i) the occurrence or reasonably expected
occurrence of any ERISA Event with respect to any Plan, (ii) a failure to make
any required contribution to a Plan within the period required by applicable
law, (iii) the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination or Insolvency of, any Multiemployer Plan or
(iv) the institution of proceedings or the taking of any other similar action by
the PBGC or theany Borrower or any ERISA Affiliate or any Multiemployer Plan
with respect to the withdrawal from, or the terminating or Insolvency of, any
Plan, other than the termination of any Single Employer Plan that is not a
distress termination pursuant to Section 4041(c) of ERISA where, with respect to
any event listed above, the amount of liability theany Borrower or any ERISA
Affiliate could reasonably be expected to incur could reasonably be expected to
have a Material Adverse Effect; and

(d) any other development known to any Borrower that results in, or could
reasonably be expected to result in, a Material Adverse Effect.; and

(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners in such certification.

Each notice delivered pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer of the relevant Borrower setting forth
details of the occurrence or development referred to therein and stating what
action thesuch Borrower proposes to take with respect thereto.

7.12 Guarantors

Within 10 days of any Subsidiary becoming, but only for so long as such
Subsidiary shall be, a guarantor under or with respect to any Indebtedness or
other obligations under the Note Purchase Agreements or any other debt
securities or bank debt in an aggregate principal amount exceeding $200,000,000
(it being understood that undrawn commitments in respect of bank credit
facilities shall not constitute “bank debt” for purposes of this definition)
issued by the Parent Borrower, cause such Person to enter into a Guarantee in
the form of Exhibit I (or such other agreement in form and substance reasonably
acceptable to the Majority Lenders), and thereupon such Person shall become a
Guarantor hereunder for all purposes.

SECTION 8. NEGATIVE COVENANTS

The Parent Borrower hereby agrees that, so long as the Commitments (or any of
them) remain in effect, any Letter of Credit remains outstanding, or any amount
is owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document, the Parent Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly (or, in the case of subsection 8.3, the
Parent Borrower will not permit any of its Subsidiaries to, directly or
indirectly):

8.1 Financial Covenant. Permit the Consolidated Leverage Ratio at any time
during any period of four consecutive fiscal quarters of the Parent Borrower to
exceed 3.25 to 1.0; provided, that, to the extent the Parent Borrower
consummates an acquisition permitted by this Agreement for aggregate cash
consideration exceeding $150,000,000, the Parent Borrower may elect, upon
written notice to the Administrative Agent which shall be provided no later than
the last Business Day of the fiscal quarter in

 

64



--------------------------------------------------------------------------------

which the relevant acquisition is consummated and no more than three times
during the term of the Revolving Credit Facilityprior to the Termination Date,
to increase the maximum Consolidated Leverage Ratio required by this subsection
8.1 to 3.75 to 1.0 for the four consecutive fiscal quarters of the Parent
Borrower following such acquisition (commencing with and including the fiscal
quarter in which such acquisition was consummated).

8.2 Limitation on Liens

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:

(a) Liens for Taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Parent Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(c) pledges or deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
legislation and deposits made in the ordinary course of business securing
liability to insurance carriers under insurance or self-insurance arrangements;

(d) deposits to secure the performance of bids, trade or government contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(e) easements, rights-of-way, restrictions, building, zoning and other similar
encumbrances or restrictions, utility agreements, covenants, reservations and
encroachments and other similar encumbrances, or leases or subleases, incurred
in the ordinary course of business which, in the aggregate, are not substantial
in amount and which do not, in the aggregate, materially detract from the value
of the properties of the Parent Borrower and its Subsidiaries, taken as a whole,
or materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Subsidiaries, taken as a whole;

(f) Liens securing Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets; provided that (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the fair
market value of the property being acquired on the date of acquisition and
(iii) such Indebtedness was not incurred in connection with, or in anticipation
or contemplation of, an acquisition;

(g) Liens on the assets of Receivable Subsidiaries created pursuant to any
Receivables Transaction permitted pursuant to subsection 8.3(a);

(h) Liens created or arising pursuant to any Loan Documents;

(i) Liens granted by any Subsidiary in favor of the Parent Borrower;

 

65



--------------------------------------------------------------------------------

(j) judgment and other similar Liens arising in connection with court
proceedings in an aggregate amount not in excess of $10,000,000 (except to the
extent covered by independent third-party insurance) provided that the execution
or other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;

(k) any Lien on any property of the Parent Borrower or any Subsidiary existing
on the Closing Date and set forth on Schedule 8.2 or any extension, renewal or
refinancing thereof; provided that (i) such Lien shall not apply to any other
property or asset of the Parent Borrower or any Subsidiary, (ii) such Lien shall
secure only those obligations which it secures as of the date hereof and
(iii) in the case of any extension, renewal or refinancing thereof, (x) there is
no increase in the obligations so secured and (y) such Lien does not secure
additional assets not subject to the Lien then being extended or renewed;

(l) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(m) Liens arising from precautionary UCC financing statements regarding
operating

leases or consignments;

(n) Liens (not otherwise permitted hereunder) which secure obligations or
Indebtedness of the Parent Borrower or any of its Subsidiaries not exceeding the
greater of (x) $400,000,000 or (y) 10% of Consolidated Total Assets at the time
such Indebtedness is incurred;

(o) Liens granted by any Subsidiary of the Parent Borrower that are contractual
rights of set-off or netting arrangements relating to pooled deposit or sweep
accounts of such Subsidiary to permit satisfaction of overdraft or similar
obligations (including with respect to netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements) incurred in the
ordinary course of business of such Subsidiary; or

(p) Liens securing Indebtedness permitted by clause 8.3(b)(x); provided that
such Liens shall extend solely to the property, assets and revenues of Spinco
and its Subsidiaries.

8.3 Limitation on Indebtedness

Create, issue, incur, assume, become liable in respect of or suffer to exist:

(a) any Indebtedness pursuant to any Receivables Transaction, except for
Indebtedness pursuant to all Receivables Transactions that is (i) non-recourse
with respect to the Parent Borrower and its Subsidiaries (other than any
Receivables Subsidiary) and (ii) in an aggregate principal amount at any time
outstanding not exceeding 15% of Consolidated Total Assets at such time; or

(b) any Indebtedness of any of the Subsidiaries other than (i) Indebtedness of
any Receivables Subsidiary pursuant to any Receivables Transaction permitted
under subsection 8.3(a), (ii) any Indebtedness of any Subsidiary as a guarantor
under or pursuant to any of those certain Note Purchase Agreements, so long as
such Subsidiaries are Guarantors, (iii) any Indebtedness of any Subsidiary
existing on the Closing Date and set forth on Schedule 8.3 and any refinancing
thereof; provided, that the then outstanding principal amount thereof is not
increased and the weighted average

 

66



--------------------------------------------------------------------------------

maturity thereof is not decreased, (iv) any Indebtedness of any Subsidiary which
is a Guarantor, (v) any Indebtedness of any Subsidiary owed to the Parent
Borrower or any other Subsidiary, (vi) any Indebtedness arising in respect of
capital leases or purchase money obligations incurred in accordance with
subsection 8.2(f), (vii) any other Indebtedness of Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed the greater of (x)
$600,000,000 or (y) 10% of Consolidated Total Assets at the time such
Indebtedness is incurred, (viii) Indebtedness of any Subsidiary of the Parent
Borrower in respect of netting services, automatic clearinghouse arrangements,
overdraft protections and similar arrangements in each case in connection with
deposit accounts in the ordinary course of business, (ix) any Guarantee
Obligation of the Parent Borrower in respect of Indebtedness incurred by any
Subsidiary under clause (viii) hereof up to an aggregate principal amount not to
exceed $300,000,000 at any time outstanding, and (x) any Indebtedness incurred
by Spinco or its Subsidiaries, provided that (A) such Indebtedness is incurred
in contemplation of the consummation of the Spin Off (whether substantially
simultaneous with, or in the reasonable judgment of the Parent Borrower, within
a reasonable time period prior to the Spin Off) or following the Spin Off and
the proceeds of which are used, among other things, for the purpose of making
dividends to the Parent Borrower, (B) such Indebtedness is not guaranteed,
directly or indirectly, by the Parent Borrower or any of its Subsidiaries (other
than Spinco and its Subsidiaries), (C) such Indebtedness shall be promptly
repaid in the event that a Spin Off Termination occurs and (D) no Default or
Event of Default shall have occurred and be continuing, and (xi) any
Indebtedness of any Subsidiary Borrower under this Agreement.

8.4 Fundamental Changes

Liquidate, windup or dissolve (or suffer any liquidation or dissolution), or
merge, consolidate with or into, or convey, transfer, lease, sell, assign or
otherwise Dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default or Event of
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Parent Borrower, provided that the
Parent Borrower shall be the continuing or surviving Person, or (ii) any one or
more Subsidiaries, provided that (A) when any wholly-owned Subsidiary is merging
with another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person and, (B) when any Foreign Subsidiary is merging with a Domestic
Subsidiary, such Domestic Subsidiary shall be the continuing or surviving Person
and (C) when any Subsidiary is merging with a Subsidiary Borrower, such
Subsidiary Borrower shall be the continuing or surviving Person;

(b) any (i) Subsidiary may sell, transfer, contribute, convey or otherwise
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise), to the Parent Borrower or to a Domestic Subsidiary; provided that if
the transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must also be a wholly-owned Subsidiary; or (ii) Foreign Subsidiary
may sell, transfer, contribute, convey or otherwise Dispose of all of its assets
(upon voluntary liquidation or otherwise), to any other Foreign Subsidiary;

(c) any Subsidiary formed solely for the purpose of effecting an acquisition may
be merged or consolidated with any other Person; provided that the continuing or
surviving corporation of such merger or consolidation shall be a Subsidiary;

(d) “Inactive” or “shell” Subsidiaries (i.e., a Person that is not engaged in
any business and that has total assets of $2,000,000 or less) may be dissolved
or otherwise liquidated, provided that all of the assets and properties of any
such Subsidiaries are transferred to the Parent Borrower or another Subsidiary
upon dissolution/liquidation and the aggregate total assets of all Subsidiaries
permitted to be dissolved or otherwise liquidated under this clause (d) shall
not exceed $40,000,000;

 

67



--------------------------------------------------------------------------------

(e) the Parent Borrower may merge or consolidate with any Person, provided that
the Parent Borrower shall be the continuing or surviving Person.;

(f) the Parent Borrower and its Subsidiaries may make Dispositions expressly
permitted by subsection 8.5;

(g) the Parent Borrower or any Subsidiary may contribute, distribute or
otherwise transfer (in one or more transactions) all or any portion of the
Animal Health Business to Spinco or to its Subsidiaries;

(h) the Parent Borrower or any Subsidiary may effectuate the Spin Off; and

(i) Spinco may pay one or more dividends to the Parent Borrower in connection
with the Spin Off.

8.5 Dispositions

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete, out-moded or worn-out property, whether now owned
or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and cash equivalents in connection with cash
management in the ordinary course of business;

(c) Dispositions of property by any Subsidiary to the Parent Borrower or to any
other Subsidiary;

(d) Dispositions of Receivables pursuant to Receivables Transactions permitted
under subsection 8.3(a);

(e) the nonexclusive license of intellectual property of the Parent Borrower or
any of its Subsidiaries to third parties in the ordinary course of business;

(f) without limitation to clause (a), the Parent Borrower and its Subsidiaries
may sell or exchange specific items of machinery or equipment, so long as the
proceeds of each such sale or exchange is used (or contractually committed to be
used) to acquire (and results within one year of such sale or exchange in the
acquisition of) replacement items of machinery or equipment of reasonably
equivalent Fair Market Value;

(g) other Dispositions where (i) in the good faith opinion of the Parent
Borrower, the Disposition is an exchange for consideration having a Fair Market
Value at least equal to that of the property Disposed of and is in the best
interest of the Parent Borrower or the applicable Subsidiary, as the case may
be; (ii) immediately after giving effect to such Disposition, no Default or
Event of Default would exist; and (iii) immediately after giving effect to such
Disposition, the Disposition Value of all property that was the subject thereof
in any fiscal four quarter period of the Parent Borrower plus the Fair Market
Value of any other property Disposed of during such four quarter period does not
equal or exceed 15% of Consolidated Total Assets as of the end of the then most
recently ended fiscal quarter of Parent Borrower; and

 

68



--------------------------------------------------------------------------------

(h) the Dispositions of the Parent Borrower or any Subsidiary to effectuate the
Spin Off.

8.6 ERISA

Engage in a transaction which could be subject to Section 4069 or 4212(c) of
ERISA, or permit any Plan to (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 412 of the Code
or Section 302 of ERISA), which, with respect to any event listed above, could
reasonably be expected to have a Material Adverse Effect.

8.7 Transactions with Affiliates

Enter into any transaction of any kind with any Affiliate of the Parent
Borrower, other than for compensation and upon fair and reasonable terms with
Affiliates in transactions that are otherwise permitted hereunder no less
favorable to the Parent Borrower or any Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person other than an Affiliate,
provided, the foregoing restriction shall not apply to (a) any transaction
between the Parent Borrower and any of its Subsidiaries or between any of its
Subsidiaries, (b) reasonable and customary fees paid to members of the Boards of
Directors of the Parent Borrower and its Subsidiaries, (c) transactions effected
as part of a Receivables Transaction, (d) compensation arrangements of officers
and other employees of the Parent Borrower and its Subsidiaries entered into in
the ordinary course of business or (e) transactions or entry into agreements
between the Parent Borrower and/or its Subsidiaries and Spinco and/or its
Subsidiaries in contemplation of or to effectuate the Spin Off.

8.8 Restrictive Agreements

Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the Parent
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Parent Borrower or any other Subsidiary
or to Guarantee Indebtedness of the Parent Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to prohibitions, restrictions
and conditions (x) imposed by law or (y) contained in any of the Loan Documents,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 8.8 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property, assets
or Equity Interests securing any such Indebtedness; (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (vi) clauses (a) and (b) of the foregoing
shall not apply to agreements governing Indebtedness not restricted by, or
Indebtedness permitted under, subsection 8.3 that contain restrictions no more
materially restrictive, taken as a whole, than those contained in this Agreement
and, in any event, in the case of any restriction subject to clause (a) above,
include an exception permitting this Agreement (or any refinancing

 

69



--------------------------------------------------------------------------------

or replacement thereof permitted under such agreement) to be secured on an equal
and ratable basis with any such applicable Indebtedness, (vii) clause (b) shall
not apply to (x) agreements governing Indebtedness of a Subsidiary of the Parent
Borrower owed to the Parent Borrower or (y) agreements governing Indebtedness of
a Subsidiary of the Parent Borrower that is a joint venture owed to the Parent
Borrower or any other lender under such agreement to the extent the Parent
Borrower is the administrative agent (or equivalent role) under such agreement
and such restriction applies only to the property, assets or Equity Interests
of, or dividends, distributions, loans, advances, repayments or guarantees by,
such Subsidiary and (viii) clause (b) shall not apply to restrictions contained
in the organizational documents of a Subsidiary that is a joint venture to the
extent that such restriction applies only to the property, assets or Equity
Interests of, or dividends, distributions, loans, advances, repayments or
guarantees by, such Subsidiary.

8.9 Use of Proceeds

The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and each Borrower shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

8.10 Covenants Relating to the Spin Off

(a) The Parent Borrower shall: (i) promptly notify the Administrative Agent of
the public filing of all material transaction documents (including any filings
on Form S-1, Form S-11, Form 10 or Form 11 (or any such equivalent form))
relating to the Spin Off and (ii) upon consummation of the Spin Off, shall
deliver to the Administrative Agent an officer’s certificate certifying as to
(A) the accuracy of the representations and warranties set forth in Section 5
(provided that with respect to the representations and warranties contained in
Section 5.6, such representations and warranties shall be qualified by the
disclosures in the Parent Borrower’s public filings with the Securities and
Exchange Commission) and (B) the absence of any Default or Event of Default.

(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
(other than Subsidiaries of Spinco) to, contribute to Spinco or any of its
Subsidiaries any assets (including cash) other than as contemplated by the
Spinco Contribution and Distribution Agreement.

SECTION 9. EVENTS OF DEFAULT

Any of the following shall constitute an Event of Default:

(a) TheAny Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or theany Borrower shall fail to pay any interest on any Loan, or any
fee or other amount payable hereunder, within five Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof;

(b) Any representation or warranty made or deemed made by theany Borrower or any
Guarantor (if any) herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement shall prove to have been
incorrect or misleading in any material respect when made or deemed made or
furnished;

 

70



--------------------------------------------------------------------------------

(c) (i) TheAny Borrower shall default in the observance or performance of any
covenant contained in subsection 7.10, subsection 7.11(a), subsection 7.12 or
Section 8; or (ii) the Parent Borrower shall default in the observance or
performance of any covenant contained in subsection 7.1, and such default shall
continue unremedied for a period of 15 days; or (iii) theany Borrower shall
default in the observance or performance of any other agreement contained in
this Agreement (other than as provided above in this Section), and such default
described in this clause (c)(iii) shall continue unremedied for a period of 30
days; provided that if any such default covered by this clause (c)(iii), (x) is
not capable of being remedied within such 30-day period, (y) is capable of being
remedied within an additional 30-day period and (z) the relevant Borrower is
diligently pursuing such remedy during the period contemplated by (x) and (y)
and has advised the Administrative Agent as to the remedy thereof, the first
30-day period referred to in this clause (c)(iii) shall be extended for an
additional 30-day period but only so long as (A) thesuch Borrower continues to
diligently pursue such remedy, (B) such default remains capable of being
remedied within such period and (C) any such extension could not reasonably be
expected to have a Material Adverse Effect;

(d) TheAny Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness (other than Indebtedness permitted under subsection 8.3(b)(viii)),
when and as the same shall become due and payable (after giving effect to all
applicable grace periods, if any);

(e) An event or condition occurs that results in any Material Indebtedness
(other than Indebtedness permitted under subsection 8.3(b)(viii)) becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness (other than Indebtedness permitted under subsection
8.3(b)(viii)) or any trustee or agent on its or their behalf to cause any
Material Indebtedness (other than Indebtedness permitted under subsection
8.3(b)(viii)) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (e) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(f) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of theany Borrower, any Guarantor (if any) or any Significant Subsidiary
or its debts, or of a substantial part of its assets, under any Ffederal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for theany Borrower, any Guarantor
(if any) or any Significant Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(g) TheAny Borrower, any Guarantor (if any) or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Ffederal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for thesuch Borrower,
any Guarantor (if any) or any Significant Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) take any action for the purpose of effecting
any of the foregoing or (vii) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

71



--------------------------------------------------------------------------------

(h) An ERISA Event shall have occurred that, in the reasonable credit judgment
of the Majority Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;

(i) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of all the Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or theany Borrower or any Guarantor (if any) denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; one or more judgments (to the
extent not covered by insurance where insurance coverage has been acknowledged)
for the payment of money in an aggregate amount in excess of $200,000,000 shall
be rendered against the Parent Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 45 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Parent Borrower or any Subsidiary to enforce any such judgment; or

(j) a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or paragraph (g) above, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Parent Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Parent Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers with Letters of Credit
then outstanding shall at such time deposit in a cash collateral account opened
by the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit in accordance with the provisions of
subsection 4.8. Amounts held in such cash collateral account shall be applied by
the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
then due and owing Obligations. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations shall have been paid in full (or in the
event that the acceleration that required the funding of such cash collateral
account is rescinded by the Lenders), the balance, if any, in such cash
collateral account shall be returned to the relevant Borrower (or such other
Person as may be lawfully entitled thereto). TheEach Borrower hereby expressly
waives presentment, demand of payment, protest and all notices whatsoever (other
than any notices specifically required hereby).

 

72



--------------------------------------------------------------------------------

SECTION 10. THE ADMINISTRATIVE AGENT

10.1 Appointment

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the Administrative Agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2 Delegation of Duties

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

10.3 Exculpatory Provisions

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by theany Borrower or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of theany Borrower to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of theany Borrower.

10.4 Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrowers), independent accountants and other

 

73



--------------------------------------------------------------------------------

experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
(other than any such liability or expense resulting from the gross negligence or
willful misconduct of the Administrative Agent). The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

10.5 Notice of Default

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or theany Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Majority Lenders (or, to the extent required by this Agreement, all of
the Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

74



--------------------------------------------------------------------------------

10.6 Non-Reliance on Administrative Agent and Other Lenders

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrowers, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrowers and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

10.7 Indemnification

The Lenders agree to indemnify the Administrative Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons (the
“Agent Indemnitee”) (to the extent not reimbursed by the relevant Borrower in
accordance with the terms hereof and without limiting the obligation of thesuch
Borrower to do so), ratably according to their respective Revolving Credit
Commitment Percentages in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements which are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
subsection shall survive the payment of the Loans and all other amounts payable
hereunder. Notwithstanding anything contained herein to the contrary, the
Issuing Lenders and Swingline Lenders shall have all of the benefits and
immunities (a) provided to the Administrative Agent in this Section 10 with
respect to any acts taken or omissions suffered by the Issuing Lenders or
Swingline Lenders, as the case may be, as fully as if the term “Administrative
Agent” as used in this Section 10 included the Issuing Lenders and Swingline
Lenders with respect to such acts or omissions, and (b) as additionally provided
herein with respect to the Issuing Lenders and Swingline Lenders, as the case
may be.

 

75



--------------------------------------------------------------------------------

10.8 Administrative Agent in Its Individual Capacity

The Person serving as the Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrowers as though the Person serving as the Administrative Agent were not the
Administrative Agent hereunder and under the other Loan Documents. With respect
to the Loans made by it and with respect to any Letter of Credit issued or
participated in by it, the Person serving as the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Person serving as
the Administrative Agent in its individual capacity.

10.9 Successor Administrative Agent

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Parent Borrower provided that any such resignation by
JPMCB shall also constitute its resignation as an Issuing Lender and a Swingline
Lender. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Majority Lenders shall
appoint from among the Lenders a successor Administrative Agent for the Lenders,
which successor Administrative Agent (provided that it shall have been approved
by the Parent Borrower), shall succeed to the rights, powers and duties of the
Administrative Agent hereunder. Effective upon such appointment and approval,
the term “Administrative Agent” shall mean such successor Administrative Agent,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

10.10 The Joint Lead Arrangers and the Syndication Agent.

The Joint Lead Arrangers and Syndication Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

Without limiting the foregoing, none of the Agents shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Agents in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers

(a) Except as provided in subsection 3.6(b) and subsection 11.1(b), neither this
Agreement nor any other Loan Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this subsection. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrowers written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrowers hereunder or thereunder or (b) waive, on such
terms and conditions as the Majority Lenders or the Administrative

 

76



--------------------------------------------------------------------------------

Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan, or reduce the stated rate or
amount of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Multicurrency Commitment, Revolving Credit Commitment, Swingline
Commitment or L/C Commitment or reduce the amount of or extend the date of any
payment required pursuant to subsection 3.1(b), in each case without the consent
of each Lender affected thereby, (ii) amend or modify Section 2.9, amend, modify
or waive any provision of this subsection, reduce the percentage specified in
the definitions of Majority Leanders, or amend or modify any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination granting consent
hereunder, or consent to the assignment or transfer by theany Borrower or any
Guarantor (if any) of any of its rights and obligations under this Agreement and
the other Loan Documents (which, for the avoidance of doubt, shall not include
the designation of a Subsidiary Borrower in accordance with Section 2.9), in
each case without the written consent of all the Lenders and the Parent
Borrower, (iii) release all or substantially all of the Guarantors (if any)
(except where such release is expressly permitted elsewhere in this Agreement
without such consent) without the written consent of all the Lenders, or
(iv) (A) amend, modify or waive any provision of Section 10 without the written
consent of the then Administrative Agent or, (B) affect the rights or duties of
the Issuing Lenders under this Agreement or any other Loan Document without the
written consent of the then Issuing Lenders or (C) affect the rights or duties
of Swingline Lenders under this Agreement or any other Loan Document without the
written consent of the Swingline Lenders; and further provided, however, that no
such waiver and no such amendment, supplement or modification shall amend,
modify or waive any provision of any Guarantee executed and delivered pursuant
to subsection 7.12 without the written consent of the Guarantors. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrowers, the Guarantors (if
any), the Lenders, the Administrative Agent and all future holders of the Loans.
In the case of any waiver, the Borrowers, the Guarantors (if any), the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.

(b) In addition to amendments effected pursuant to the foregoing paragraph (a),
additional freely-convertible eurocurrencies may be added as Available Foreign
Currencies, upon execution and delivery by the Borrowers, the Administrative
Agent and all of the Lenders of an amendment providing for such addition. The
Administrative Agent shall give prompt written notice to each Lender of any such
amendment.

(c) Furthermore, notwithstanding the foregoing, the Administrative Agent, with
the consent of the Borrowers, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Majority Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

11.2 Notices

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

77



--------------------------------------------------------------------------------

(i) if to the Parent Borrower or any of the Guarantors (if any), to Henry
Schein, Inc., 135 Duryea Road, Melville, New York, 11747, Attention of Chief
Financial Officer (Telecopy No. (631) 843-5541), with a copy to Proskauer Rose
LLP, Eleven Times Square, New York, New York, 10036-8299, Attention of Ron
Franklin, Esq. (Telecopy No. (212) 969-3195);

(ii) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn St. L2 floor Chicago, IL 60603, Attention of Katy Tyler, (Email:
jpm.agency.cri@jpmorgan.com) with a copy to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Email: Loan_and_agency_london@jpmorgan.com);

(iii) if to JPMCB as Issuing Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn St. L2 floor Chicago, IL 60603, Attention of Katy Tyler, (Email:
chicago.lc.agency.activity.team@jpmchase.com)

(iv) if to U.S. Bank as Issuing Lender, to it at U.S. Bank National Association,
Attn: Global Documentary Services SL-MO-L2IL, 721 Locust Street, St. Louis,
Missouri 63101, Attention of Debra Sansom (Phone: 314-418-2875, Email:
debbie.k.sansom@usbank.com) or Richard Barth (Phone: 314-418-2883, Email:
richard.barth1@usbank.com, Fax: 314-418-8078); and

(v) if to any other Swingline Lender or Lender, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire and notified to
the relevant Borrowers in accordance with the provisions hereof.; and

(vi) if to a Subsidiary Borrower, to it at its address set forth in the relevant
Subsidiary Borrower Request.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Lenders; provided that the foregoing shall not
apply to notices pursuant to subsection 2.4 or Section 4 unless otherwise agreed
by the Administrative Agent and the applicable Lender. The Administrative Agent
or the Borrowers may, in itstheir discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

11.3 No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

78



--------------------------------------------------------------------------------

11.4 Survival of Representations and Warranties

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes

TheEach Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Syndication Agent and the Joint Lead Arrangers for all their reasonable and
invoiced out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of Simpson Thacher &
Bartlett LLP, counsel to the Administrative Agent, (b) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable and invoiced
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement or any of the other Loan Documents, including,
without limitation, the Attorney Costs of one outside counsel (unless there is
an actual or perceived conflict of interest, in which case each Lender affected
thereby may retain its own counsel) and applicable local counsel of each Lender
and of the Administrative Agent, (c) to pay, and indemnify and hold harmless
each Lender and each Agent and each of their affiliates and their respective
officer, directors, employees, administrative agents and advisors (each, an
“indemnified party”) from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other Taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, provided
that thesuch Borrower shall have no obligation hereunder to any indemnified
party with respect to any of the foregoing fees or liabilities which arise from
the gross negligence or willful misconduct of such indemnified party determined
in a court of competent jurisdiction in a final non-appealable judgment, and
(d) to pay, and indemnify and hold harmless each indemnified party from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents contemplated hereby or by any Loan Documents, including
any claim, litigation, investigation or proceeding regardless of whether any
indemnified person is a party thereto and whether or not the same are brought by
thesuch Borrower, its equity holders, affiliates or creditors or any other
Person, including any of the foregoing relating to the use of proceeds of the
Revolving Loans or Letters of Credit (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), and including, without limitation, any of the
foregoing relating to the violation of, noncompliance with, or liability under,
any Environmental Law or any Environmental Liability applicable to the
operations of the Parent Borrower, any of its Subsidiaries or any of the
properties (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrowers shall not have noany obligation
hereunder to any indemnified party with respect to indemnified liabilities
arising from a material breach of the obligations of such indemnified party
under any Loan Document or the bad faith, gross negligence or willful misconduct
of such indemnified party, in each case, determined in a court of competent
jurisdiction in a final non-appealable judgment. No indemnified party shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the

 

79



--------------------------------------------------------------------------------

gross negligence or willful misconduct of such indemnified party. No party
hereto shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. The agreements in
this subsection shall survive the termination of this Agreement and each other
Loan Document and repayment of the Loans and all other amounts payable
hereunder.

11.6 Successors and Assigns; Participations and Assignments

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) neither the Parent Borrower, nor any
Subsidiary Borrower nor any of the Guarantors (if any) may assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any such Person without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this subsection. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this subsection) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lenders, the Swingline Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the relevant Borrower, provided that nothe consent of thesuch Borrower shall
not be required for an assignment to a Lender, an Affiliate of a Lender, an
“Approved Fund” (as defined below) or, if an Event of Default has occurred and
is continuing, any other Assignee; and, provided, further, that the relevant
Borrower shall be deemed to have consented to any such assignment unless thesuch
Borrower shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment, an Affiliate of a Lender
or an “Approved Fund” (as defined below).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment, the amount of the Revolving Credit Commitment of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance, substantially in the form of Exhibit H
(hereinafter, an “Assignment and Acceptance”), with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $5,000,000
unless each of the relevant Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the relevant Borrower shall be
required if a Default or an Event of Default has occurred and is continuing;

 

80



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement:

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a duly completed Administrative Questionnaire (containing
all pertinent information relating to such assignee;

(E) in the case of an assignment to a “CLO” (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Acceptance between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to subsection 11.1(a) that affects such
CLO; and

(F) the Assignee shall not be a natural person.

For the purposes of this subsection 11.6(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“ Approved Fund” means (a) a CLO and (b) with respect to any Lender that is an
institutional fund which invests primarily in bank loans and similar extensions
of credit, any other institutional fund that invests primarily in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this subsection, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
subsections 3.8, 3.9, 3.10, 3.11 and 11.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection 11.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this subsection.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
in the

 

81



--------------------------------------------------------------------------------

absence of manifest error, and the Borrowers, the Administrative Agent, the
Issuing Lenders, the Swingline Lenders and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by theany Borrower, the
Issuing Lenders, the Swingline Lenders and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of theany Borrower, the
Administrative Agent or, the Issuing Lenders or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
relevant Borrowers, the Administrative Agent, the Issuing Lenders, the Swingline
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
subsection 11.1(a) that affects such Participant. Subject to paragraph (c)(ii)
of this subsection, theeach Borrower agrees that each Participant shall be
entitled to the benefits of subsections 3.8, 3.9, 3.10 and 3.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this subsection. To the extent permitted by law,
each Participant also shall be entitled to the benefits of subsection 11.7 as
though it were a Lender, provided such Participant agrees to be subject to
subsection 11.7 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the relevant
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) A Participant shall not be entitled to receive any greater payment under
subsection 3.9, 3.10 or 3.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the relevant
Borrower’s’ prior written consent to such greater payment. No Participant shall
be entitled to the benefits of subsection 3.10 unless such Participant complies
with subsection 3.10(d) and (e) as though it were a Lender and such Participant
agrees to be subject to the provisions of sections 3.11 and 3.12 as though it
were a Lender.

 

82



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any Central Bank, and this subsection shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) The Parent Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 11.14, any and all financial information in such
Lender’s possession concerning the Parent Borrower and its Subsidiaries and
Affiliates which has been delivered to such Lender by or on behalf of the Parent
Borrower pursuant to this Agreement or which has been delivered to such Lender
by or on behalf of the Parent Borrower in connection with such Lender’s credit
evaluation of suchthe Parent Borrower and its Subsidiaries and Affiliates prior
to becoming a party to this Agreement.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.

11.7 Adjustments; Set-off

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans or the Reimbursement Obligations owing to it then
due and owing, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsections 9(f) and (g), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender (other than to the extent expressly provided
herein), if any, in respect of such other Lender’s Loans or the Reimbursement
Obligations owing to it then due and owing, or interest thereon, such benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loans or the Reimbursement
Obligations owing to it, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the other Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest; provided further, that to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers or the
Guarantors (if any), any such notice being expressly waived by the Borrowers and
the Guarantors (if any) to the extent permitted by applicable law, upon any
amount becoming due and payable by theany Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise) to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or

 

83



--------------------------------------------------------------------------------

contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of theany
Borrower or any of the Guarantors (if any); provided that if any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Lenders,
the Swingline Lenders and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
relevant Borrower or any such Guarantor (if any) and the Administrative Agent
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

11.8 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Parent Borrower and the Administrative Agent.

11.9 Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration

This Agreement and the other Loan Documents represent the entire agreement of
the Borrowers, the Administrative Agent and the Lenders with respect to the
subject matter hereof or thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof or thereof not expressly set forth or referred to
herein or in the other Loan Documents.

11.11 GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers

TheEach Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

84



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to thesuch Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

Each Subsidiary Borrower designates and directs the Parent Borrower at its
offices at 135 Duryea Road, Melville, New York, 11747, Attention of General
Counsel as its agent to receive service of any and all process and documents on
its behalf in any legal action or proceeding referred to in this Section 11.12
in the State of New York and agrees that service upon such agent shall
constitute valid and effective service upon such Subsidiary Borrower and that
failure of the Parent Borrower to give any notice of such service to any
Subsidiary Borrower shall not affect or impair in any way the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

11.13 Acknowledgements

TheEach Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to thesuch Borrower or any of the Guarantors (if any)
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on the
one hand, and thesuch Borrower and the Guarantors (if any), on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among thesuch Borrower, the Guarantors (if any), and the Lenders.

11.14 Confidentiality

Each Lender agrees to keep confidential any written or oral information
(a) provided to it by or on behalf of the Parent Borrower or any of its
Subsidiaries pursuant to or in connection with this Agreement or any other Loan
Document or (b) obtained by such Lender based on a review of the books and
records of the Parent Borrower or any of its Subsidiaries; provided that nothing
herein shall prevent

 

85



--------------------------------------------------------------------------------

any Lender from disclosing any such information (i) to the Administrative Agent,
the Issuing Lender or any other Lender, (ii) to any Transferee or any
prospective Transferee which receives such information having been made aware of
the confidential nature thereof and having agreed to abide by the provisions of
this subsection 11.14, (iii) to its employees, directors, agents, attorneys,
accountants and other professional advisors, and to employees and officers of
its Affiliates who agree to be bound by the provisions of this subsection 11.14
or are otherwise subject to a duty of confidentiality and who have a need for
such information in connection with this Agreement or other transactions or
proposed transactions with the Borrowers, (iv) upon the request or demand of any
Governmental Authority having jurisdiction over such Lender, (v) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (vi) subject to an agreement to
comply with the provisions of this subsection, to any actual or prospective
counter-party (or its advisors) to any Swap Agreement, (vii) which has been
publicly disclosed other than in breach of this Agreement, (viii) in connection
with the exercise of any remedy hereunder or any litigation to which such Lender
is a party, or (ix) which is received by such Lender from a Person who, to such
Lender’s knowledge or reasonable belief, is not under a duty of confidentiality
to the Parent Borrower or the applicable Subsidiary, as the case may be.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

11.15 USA Patriot Act

Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the relevant Borrowers, which information includes the name and
address of thesuch Borrower s and other information that will allow such Lender
to identify thesuch Borrower s in accordance with the Act.

11.16 Judgment

TheEach Borrower, the Administrative Agent and each Lender hereby agree that if,
in the event that a judgment is given, in relation to any sum due the
Administrative Agent or any Lender hereunder, in an Available Foreign Currency
(the “Judgment Currency”), the relevant Borrower agrees to indemnify the
Administrative Agent or such Lender, as the case may be, to the extent that the
Dollar Equivalent amount which could have been purchased on the Business Day
following receipt of such sum is less than the sum which could have been so
purchased by the Administrative Agent had such purchase been made on the day on
which such judgment was given or, if such day is not a Business Day, on the
Business Day immediately preceding the giving of such judgment, and if the
amount so purchased

 

86



--------------------------------------------------------------------------------

exceeds the amount which could have been so purchased had such purchase been
made on the day on which such judgment was given or, if such day is not a
Business Day, on the Business Day immediately preceding such judgment, the
Administrative Agent or the applicable Lender agrees to remit such excess to the
relevant Borrower. The agreements in this subsection shall survive the
termination of this Agreement and each other Loan Document and the payment of
the Loans and all other Obligations.

11.17 WAIVERS OF JURY TRIAL

THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS, THE SWINGLINE
LENDERS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.18 No Fiduciary Duty. TheEach Borrower hereby acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between the Credit Parties, on
the one hand, and thesuch Borrower and its management, stockholders or creditors
is intended to be or has been created in respect of any of the transactions
contemplated by this Agreement or the other Loan Documents, irrespective of
whether the Credit Parties have advised or are advising the Loan
PartiesBorrowers on other matters, and the relationship between the Credit
Parties, on the one hand, and thesuch Borrower, on the other hand, in connection
herewith and therewith is solely that of creditor and debtor, (b) the Credit
Parties, on the one hand, and thesuch Borrower, on the other hand, have an arm’s
length business relationship that does not directly or indirectly give rise to,
nor does thesuch Borrower rely on, any fiduciary duty to thesuch Borrower or its
affiliates on the part of the Credit Parties, (c) thesuch Borrower is capable of
evaluating and understanding, and thesuch Borrower understands and accepts, the
terms, risks and conditions of the

transactions contemplated by this Agreement and the other Loan Documents,
(d) thesuch Borrower has been advised that the Credit Parties are engaged in a
broad range of transactions that may involve interests that differ from thesuch
Borrower’s interests and that the Credit Parties have no obligation to disclose
such interests and transactions to thesuch Borrower, (e) thesuch Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
thesuch Borrower has deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for thesuch
Borrower, any of their affiliates or any other Person, (g) none of the Credit
Parties has any obligation to thesuch Borrower or its affiliates with respect to
the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Credit Party and thesuch Borrower
or any such affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Credit Parties or among thesuch Borrower and the Credit
Parties.

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

87



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.20 Parent Borrower Guarantee

(a) The Guarantee. In order to induce the Administrative Agent and the Lenders
to become bound by this Agreement and to make the Loans hereunder to the
Subsidiary Borrowers, and in consideration thereof, the Parent Borrower hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to the Administrative Agent, for the ratable benefit of the Lenders, the
prompt and complete payment and performance by each Subsidiary Borrower when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
each Subsidiary Borrower. The guarantee contained in this Section 11.20(a),
subject to Section 11.20(e), shall remain in full force and effect until the all
Obligations of the Subsidiary Borrowers are paid in full and the Commitments are
terminated, notwithstanding that from time to time prior thereto any Subsidiary
Borrower may be free from any Obligations. The Parent Borrower agrees that
whenever, at any time, or from time to time, it shall make any payment to the
Administrative Agent or any Lender on account of its liability under this
Section 11.20, it will notify the Administrative Agent and such Lender in
writing that such payment is made under the guarantee contained in this
Section 11.20 for such purpose. No payment or payments made by any Subsidiary
Borrower or any other Person or received or collected by the Administrative
Agent or any Lender from any Subsidiary Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Obligations
of the Subsidiary Borrowers shall be deemed to modify, reduce, release or
otherwise affect the liability of the Parent Borrower under this Section 11.20
which, notwithstanding any such payment or payments, shall remain liable for the
unpaid and outstanding Obligations of the Subsidiary Borrowers until, subject to
Section 11.20(e), the such Obligations are paid in full and the Commitments are
terminated. Notwithstanding any other provision herein, the maximum liability of
the Parent Borrower under this Section 11.20 shall in no event exceed the amount
which can be guaranteed by the Parent Borrower under applicable law.

(b) No Subrogation. Notwithstanding any payment or payments made by the Parent
Borrower hereunder, or any setoff or application of funds of the Parent Borrower
by the Administrative Agent or any Lender, the Parent Borrower shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against any Subsidiary Borrower or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations of the Subsidiary Borrowers, nor shall the Parent
Borrower seek or be entitled to seek any contribution, reimbursement,
exoneration or indemnity from or against any Subsidiary Borrower in respect of
payments made by the Parent Borrower hereunder, until all amounts owing to the

 

88



--------------------------------------------------------------------------------

Administrative Agent and the Lenders by the Subsidiary Borrowers on account of
their Obligations are paid in full and the Commitments are terminated. So long
as any Obligations of any Subsidiary Borrower remain outstanding, if any amount
shall be paid by or on behalf of any Subsidiary Borrower or any other Person to
the Parent Borrower on account of any of the rights waived in this
Section 11.20, such amount shall be held by the Parent Borrower in trust,
segregated from other funds of the Parent Borrower, and shall, forthwith upon
receipt by the Parent Borrower, be turned over to the Administrative Agent in
the exact form received by the Parent Borrower (duly indorsed by the Parent
Borrower to the Administrative Agent, if required), to be applied against the
Obligations of the Subsidiary Borrowers, whether matured or unmatured, in such
order as the Administrative Agent may determine.

(c) Amendments, etc. with respect to the Obligations of the Subsidiary
Borrowers. The Parent Borrower shall remain obligated under this Section 11.20
notwithstanding that, without any reservation of rights against Parent Borrower,
and without notice to or further assent by Parent Borrower, any demand for
payment of or reduction in the principal amount of any of the Obligations of any
Subsidiary Borrower made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of such
Obligations of any Subsidiary Borrower continued, and such Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Majority Lenders (or all Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Obligations of any Subsidiary Borrower may be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any lien at any time held by it as security for the Obligations of any
Subsidiary Borrower or for the guarantee contained in this Section 11.20 or any
property subject thereto.

(d) Guarantee Absolute and Unconditional. The Parent Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
of any Subsidiary Borrower and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this
Section 11.20 or acceptance of the guarantee contained in this Section 11.20;
the Obligations of any Subsidiary Borrower shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 11.20; and all dealings
between the Parent Borrower or the Subsidiary Borrowers, on the one hand, and
the Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 11.20. The Parent Borrower waives diligence,
presentment, protest and demand for payment and notice of default or nonpayment
to or upon the Parent Borrower or any Subsidiary Borrower with respect to the
Obligations of any Subsidiary Borrower. The guarantee contained in this
Section 11.20 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Obligations of any Subsidiary Borrower or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) the legality under applicable requirements of law of repayment by
the relevant Subsidiary Borrower of any Obligations of any Subsidiary Borrower
or the adoption of any requirement of law purporting to render any Obligations
of any Subsidiary Borrower null and void, (c) any defense, setoff or
counterclaim (other than a defense of payment or performance by the applicable
Subsidiary Borrower) which may at any time be available to or be asserted by the
Parent Borrower against the Administrative Agent or any Lender, or (d) any other
circumstance whatsoever (with or without notice to or knowledge of the Parent
Borrower or any Subsidiary Borrower) which

 

89



--------------------------------------------------------------------------------

constitutes, or might be construed to constitute, an equitable or legal
discharge of any Subsidiary Borrower for any of its Obligations, or of the
Parent Borrower under the guarantee contained in this Section 11.20, in
bankruptcy or in any other instance. When the Administrative Agent or any Lender
is pursuing its rights and remedies under this Section 11.20 against the Parent
Borrower, the Administrative Agent or any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any
Subsidiary Borrower or any other Person or against any collateral security or
guarantee for the Obligations of any Subsidiary Borrower or any right of offset
with respect thereto, and any failure by the Administrative Agent or any Lender
to pursue such other rights or remedies or to collect any payments from any
Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the Parent
Borrower of any liability under this Section 11.20, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent and the Lenders against the Parent
Borrower.

(e) Reinstatement. The guarantee contained in this Section 11.20 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations of any Subsidiary Borrower is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Subsidiary Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

(f) Payments. The Parent Borrower hereby agrees that any payments in respect of
the Obligations of any Subsidiary Borrower pursuant to this Section 11.20 will
be paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Applicable Payment Office. Notwithstanding the foregoing, any payments in
respect of the Obligations of any Subsidiary Borrower pursuant to this
Section 11.20 with respect to any Loan denominated in any Available Foreign
Currency (including principal of or interest on any such Loan or other amounts)
hereunder shall be made without setoff or counterclaim to the Administrative
Agent at the Applicable Payment Office for the relevant currency in immediately
available funds.

[Remainder of this page intentionally left blank.]

 

90



--------------------------------------------------------------------------------

Exhibit B to

First Amendment

AMENDED FORM OF GUARANTEE



--------------------------------------------------------------------------------

EXHIBIT I

 

 

 

GUARANTEE

made by

[NAMES OF SUBSIDIARIES]

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of                                                      , 20        

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINED TERMS      1  

1.1

  Definitions      1  

1.2

  Other Definitional Provisions      2  

SECTION 2.

  GUARANTEE      2  

2.1

  Guarantee      2  

2.2

  Right of Contribution      3  

2.3

  No Subrogation      3  

2.4

  Amendments, etc. with respect to the Borrower Obligations      4  

2.5

  Guarantee Absolute and Unconditional      4  

2.6

  Reinstatement      5  

2.7

  Payments      5  

SECTION 3.

  THE ADMINISTRATIVE AGENT      5  

SECTION 4.

  MISCELLANEOUS      5  

4.1

  Amendments in Writing      5  

4.2

  Notices      5  

4.3

  No Waiver by Course of Conduct; Cumulative Remedies      5  

4.4

  Enforcement Expenses; Indemnification      6  

4.5

  Successors and Assigns      6  

4.6

  Set-Off      6  

4.7

  Counterparts      7  

4.8

  Severability      7  

4.9

  Section Headings      7  

4.10

  Integration      7  

4.11

  GOVERNING LAW      7  

4.12

  Submission To Jurisdiction; Waivers      7  

4.13

  Acknowledgements      8  

4.14

  Additional Guarantors      8  

4.15

  WAIVER OF JURY TRIAL      8  

SCHEDULES

 

Schedule 1    Notice Addresses

ANNEXES

 

Annex 1    Form of Assumption Agreement

 

i



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE, dated as of                                         , 20        ,
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of April [_]18, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Henry Schein, Inc. (the
“Parent Borrower”), the Subsidiary Borrowers from time to time party thereto,
the Lenders, the Administrative Agent and U.S. Bank National Association, as
Syndication Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrowers is aare members of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement may
be used in part to enable the Borrowers to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a requirement under Section 7.12 of the Credit Agreement that,
within 10 days of any Subsidiary becoming a guarantor under any Indebtedness or
other obligations under the Note Purchase Agreements or any other debt
securities or bank debt in an aggregate principal amount exceeding $200,000,000
issued by theany Borrower, such Subsidiary must enter into this Guarantee and
thereupon become a Guarantor under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to theany
Borrower thereunder, each Guarantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Lenders, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement

and used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Borrower Obligations”: collectively, the unpaid principal of and interest on
the Loans and all other obligations and liabilities of theeach Borrower under
the Credit Agreement and the other Loan Documents to which it is a party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement or any other applicable Loan Document after the



--------------------------------------------------------------------------------

maturity of the Loans and interest accruing at the then applicable rate provided
in the Credit Agreement or any other applicable Loan Document after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to thesuch Borrower, whether or not
a claim for post-filing or post-petition interest is allowed in such
proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, the Notes, the other Loan
Documents, Swap Agreements entered into with Lenders or their Affiliates or any
other document made, delivered or given in connection therewith, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
Attorney Costs of counsel to the Administrative Agent or to the Lenders that are
required to be paid by thesuch Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document); provided that for purposes of determining
any Guarantor Obligations of any Guarantor under this Agreement, the definition
of “Borrower Obligations” shall not create any guarantee by any Guarantor of any
Excluded Swap Obligations of such Guarantor. “Borrower Obligations” shall
collectively refer to the Borrower Obligations of all of the Borrowers, except
when the context suggests it is referring only to the Borrower Obligations of an
individual Borrower.

“Guarantee”: this Guarantee, as the same may be amended, supplemented or
otherwise modified from time to time.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Guarantee (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Guarantee or any other Loan
Document).

“Guarantors”: as defined in the preamble hereto.

“Obligations”: (i) in the case of theany Borrower, theits Borrower Obligations,
and (ii) in the case of each Guarantor (including, for the avoidance of doubt,
each Borrower in its capacity as a Guarantor), its Guarantor Obligations.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guarantee shall
refer to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by
theeach Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of theits Borrower Obligations (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor).

 

2



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents with respect to the Guarantor Obligations of such Guarantor
shall in no event exceed the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors
(after giving effect to the right of contribution established in Section 2.2).

(c) Subject to Section 2(b), each Guarantor agrees that the Borrower
Obligations, whether in respect of the Borrowers collectively or any individual
Borrower, may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrowers, or any individual Borrower, may be free from
any Borrower Obligations.

(e) No payment made by theany Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against theany Borrower or
any other Guarantor or any guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from theany Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Lenders by theeach Borrower on account of the Borrower Obligations
are paid in full, no Letter of Credit shall be outstanding and the Commitments
are terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

 

3



--------------------------------------------------------------------------------

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any guarantee therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Majority Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any guarantee or right of offset
at any time held by the Administrative Agent or any Lender for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released.

2.5 Guarantee Absolute and Unconditional. Each Guarantor, to the maximum extent
permitted by applicable law, waives any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between theany Borrower and any of the Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. Each Guarantor, to the maximum extent
permitted by applicable law, waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon theany Borrower or any of
the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of theany Borrower or such Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of theany Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against theany Borrower, any
other Guarantor or any other Person or against any guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from theany Borrower, any other
Guarantor or any other Person or to realize upon any such guarantee or to
exercise any such right of offset, or any release of theany Borrower, any other
Guarantor or any other Person or any such guarantee or right of offset, shall
not relieve any Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof, “demand” shall include the commencement
and continuance of any legal proceedings.

 

4



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of theany
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
theany Borrower or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the New York office of the Administrative Agent.

SECTION 3. THE ADMINISTRATIVE AGENT

Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Guarantee shall, as
between the Administrative Agent and the Lenders, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Guarantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Guarantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

SECTION 4. MISCELLANEOUS

4.1 Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.1 of the Credit Agreement.

4.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

4.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

5



--------------------------------------------------------------------------------

4.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with any of the
transactions contemplated by this Guarantee.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Guarantee, but only to the same extent
theany Borrower would be required to do so pursuant to Section 11.5 of the
Credit Agreement.

(d) The agreements in this Section 4.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

4.5 Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

4.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default pursuant to Section 9 of the Credit Agreement shall have occurred and be
continuing, without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Guarantor,
in any currency, whether arising hereunder, under the Credit Agreement or any
other Loan Document, as the Administrative Agent or such Lender may elect,
whether or not the Administrative Agent or any Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Administrative Agent and each Lender shall notify such
Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. Notwithstanding the foregoing, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. The rights of the
Administrative Agent and each Lender under this Section 4.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Lender may have.

 

6



--------------------------------------------------------------------------------

4.7 Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

4.8 Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.9 Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.10 Integration. This Guarantee and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

4.11 GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 4.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

7



--------------------------------------------------------------------------------

4.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

4.14 Additional Guarantors. Each Subsidiary of the Parent Borrower that is
required to become a party to this Guarantee pursuant to Section 7.12 of the
Credit Agreement shall become a Guarantor for all purposes of this Guarantee
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.

4.15 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

[NAME OF GUARANTOR] By:  

 

  Title:

 

9



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                                 , 20    , made
by                                                   (the “Additional
Guarantor”), in favor of                                         , as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Henry Schein, Inc. (the “Borrower”), the Lenders, JPMorgan Chase Bank,
N.A., as Administrative Agent, and U.S. Bank National Association, as
Syndication Agent, have entered into a Credit Agreement, dated as of April [_],
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee, dated as of                                         , 20        (as
amended, supplemented or otherwise modified from time to time, the “Guarantee”)
in favor of the Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 4.14 of
the Guarantee, hereby becomes a party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named therein as a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Guarantor thereunder. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Guarantee.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1



--------------------------------------------------------------------------------

Exhibit C to

First Amendment

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

Exhibit C to

First Amendment

FORM OF SWINGLINE NOTE

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO THE TERMS OF SUCH CREDIT AGREEMENT.

SWINGLINE NOTE

 

$                                   New York, New York

FOR VALUE RECEIVED, the undersigned, Henry Schein, Inc., a Delaware corporation
(the “Parent Borrower”), hereby promises to pay to the order of JPMorgan Chase
Bank, N.A. (the “Swingline Lender”) and its registered assigns, on the
Termination Date, as defined in the Credit Agreement referred to below, at its
office located at 1111 Fannin, 10th Floor, Houston, Texas 77002, in lawful money
of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to subsection 2.3 of the Credit Agreement (as
defined below). The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount of Swingline Loans made by the Lender
from time to time outstanding at the rates and on the dates specified in
subsection 3.4 of the Credit Agreement. The holder of this Swingline Note is
authorized to record the date, Type and amount of each Swingline Loan made by
the Swingline Lender pursuant to subsection 2.3 of the Credit Agreement and the
date and amount of each payment or prepayment of the principal hereof on
Schedule A annexed hereto and made a part hereof, provided that the failure to
make any such recordation (or any error in such recordation) shall not affect
the obligations of the Borrower under the Credit Agreement.

This Swingline Note is the Swingline Note referred to in the Credit Agreement
dated as of April 18, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Parent Borrower, the several
lenders from time to time party thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent, (in such capacity, the “Administrative Agent”)
and the other agents party thereto; capitalized terms used herein but not
defined shall have the meanings given to them in the Credit Agreement), is
entitled to the benefits thereof, is secured as provided therein and is subject
to optional and mandatory prepayment in whole or in part as provided therein.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable as provided
therein. All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind (except as
expressly provided in the Credit Agreement and the Loan Documents, including,
without limitation, Section 9 of the Credit Agreement).

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

 

HENRY SCHEIN, INC. By:  

 

  Title:



--------------------------------------------------------------------------------

Schedule A

to Swingline Note

LOANS, CONVERSIONS AND REPAYMENTS OF SWINGLINE LOANS1

 

Date

  

Amount of Swingline Loans

  

Amount of Principal of
Swingline Loans Repaid

  

Unpaid Principal Balance
of Swingline Loans

  

Notation Made By

                                                                                
                                                                                
                                                                                
                                

 

1 Specify whether Swingline Loans are ABR Loans, Swingline LIBOR Loans or
Alternative Rate Swingline Loans.



--------------------------------------------------------------------------------

Exhibit D-1 to

First Amendment

EXHIBIT K-1

FORM OF SUBSIDIARY BORROWER DESIGNATION

 

To:   

JPMorgan Chase Bank, N.A., as Administrative Agent

From:   

Henry Schein, Inc. (“Parent Borrower”)

1. This Subsidiary Borrower Designation is being delivered to you pursuant to
Section 2.9(a) of that certain Credit Agreement, dated as of April 18, 2017 (as
it may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”; terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement), among
the Parent Borrower, the Subsidiary Borrowers designated from time to time, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
U.S. Bank National Association, as Syndication Agent.

2. The effective date of this Subsidiary Borrower Designation is
                        , 20        .1

[3. Please be advised that                                          
               is hereby designated as a Subsidiary Borrower and such Subsidiary
is authorized to use the credit facilities provided for under Sections 2.1 of
the Credit Agreement.]

[4. Please be advised that the designation of
                                                 as a Subsidiary Borrower is
terminated effective on the date referred to in paragraph 2 above.]

[5. The jurisdiction of incorporation or organization, as applicable, of such
Subsidiary is [                            ].]

 

HENRY SCHEIN, INC. By:  

 

  Name:   Title:

 

1 Shall be no less than five (5) Business Days after delivery of this Subsidiary
Borrower Designation.



--------------------------------------------------------------------------------

[NAME OF SUBSIDIARY BORROWER]2 By:  

 

  Name:   Title:

 

2 Subsidiary Borrower signature necessary only in the case of termination of
designation.



--------------------------------------------------------------------------------

Exhibit D-2 to

First Amendment

EXHIBIT K-2

FORM OF SUBSIDIARY BORROWER REQUEST

 

To:    JPMorgan Chase Bank, N.A., as Administrative Agent From:    [Name of
Subsidiary Borrower]

1. This Subsidiary Borrower Request is being delivered to you pursuant to
Section 2.9(a) of that certain Credit Agreement, dated as of April 18, 2017 (as
it may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”) among Henry Schein, Inc. (the “Parent Borrower”),
the Subsidiary Borrowers designated from time to time, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and U.S. Bank
National Association, as Syndication Agent.

2. The undersigned refers to the Subsidiary Borrower Designation effective
                                , 20     (the “Effective Date”) delivered by the
Parent Borrower to you in which the undersigned is designated a Subsidiary
Borrower and hereby confirms that by its execution of this Subsidiary Borrower
Request, the undersigned acknowledges that it has received a copy of the Credit
Agreement, confirms that the representations and warranties contained in
Section 5 of the Credit Agreement (to the extent specifically applicable to the
undersigned) are true and correct as of the Effective Date, except that with
respect to the representations and warranties contained in Section 5.6 of the
Credit Agreement, such representations and warranties shall be qualified by the
disclosures in the Parent Borrower’s public filings with the Securities and
Exchange Commission, and agrees that, from and after the Effective Date, it
shall be a party to the Credit Agreement and shall be bound, as a Borrower, by
all of the provisions thereof.

 

[NAME OF SUBSIDIARY BORROWER] By:  

 

  Name:   Title:

Address for Notices:

 

 

 

Attention:  

 

Telecopy No.:                                                            